        Case 3:16-cv-00521-SB        Document 308       Filed 07/17/20     Page 1 of 81




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 KEVIN MURPHY, Individually and On                                  Case No. 3:16-cv-00521-SB
 Behalf of All Others Similarly Situated,
                                                                     OPINION AND ORDER
                       Plaintiff,
                                                                    [REDACTED VERSION]
                v.

 PRECISION CASTPARTS CORP., MARK
 DONEGAN, and SHAWN R. HAGEL,

                       Defendants.


BECKERMAN, U.S. Magistrate Judge.

       AMF Pensionsförsäkring AB and the Oklahoma Firefighters Pension and Retirement

System (hereinafter, “Lead Plaintiffs”) filed an Amended Class Action Complaint for Violation

of the Federal Securities Laws on behalf of all persons or entities who purchased or otherwise

acquired the publicly traded securities of Precision Castparts Corporation (“PCC”) between May

9, 2013 and January 15, 2015 (hereinafter, the “Class Period”), seeking remedies under the

Securities Exchange Act of 1934 (“Exchange Act”), as amended by the Private Securities

Litigation Reform Act of 1995 (“PSLRA”). Lead Plaintiffs allege that PCC, PCC’s Chairman

and Chief Executive Officer (“CEO”) Mark Donegan (“Donegan”), and PCC’s Executive Vice


PAGE 1 – OPINION AND ORDER
        Case 3:16-cv-00521-SB         Document 308        Filed 07/17/20      Page 2 of 81




President and Chief Financial Officer (“CFO”) Shawn Hagel (“Hagel”) (collectively,

“Defendants”), violated Sections 10(b) and 20(a) of the Exchange Act and Securities and

Exchange Commission (“SEC”) Rule 10b-5 promulgated thereunder.

       Lead Plaintiffs and Defendants filed cross motions for summary judgment pursuant to

FED. R. CIV. P. 56. The Court has jurisdiction over this matter under 28 U.S.C. § 1331, and all

remaining parties have consented to the jurisdiction of a U.S. Magistrate Judge pursuant to 28

U.S.C. § 636. For the reasons discussed below, the Court denies Lead Plaintiffs’ motion for

partial summary judgment, grants in part and denies in part Defendants’ motion for summary

judgment, and denies Defendants’ motion to exclude the expert testimony of Chad Coffman.

                                        INTRODUCTION

       Lead Plaintiffs allege that Defendants made forty-four statements during the Class Period

that were materially false and misleading, primarily with respect to PCC’s earnings guidance for

Fiscal Year 2016 (“FY16”). Lead Plaintiffs’ theory of liability is that Defendants always knew

that the FY16 earnings guidance was unattainable because their financial projections were based

on unrealistic assumptions, and Defendants knew throughout the Class Period that PCC was

failing to achieve the organic growth necessary to meet the target in part because PCC’s practice

of pulling in sales to earlier quarters was unsustainable and a large customer was continuing to

destock its inventory. Lead Plaintiffs allege that Defendants nevertheless made statements

throughout the Class Period misrepresenting that PCC was achieving anticipated benchmarks en

route to its FY16 target, which created an impression of a state of affairs materially different

from the one that existed.

       In denying Defendants’ motion to dismiss earlier in this case, the Court held that the

PSLRA’s Safe Harbor for forward-looking statements does not protect all of Defendants’



PAGE 2 – OPINION AND ORDER
        Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20     Page 3 of 81




statements because not all of the statements were forward-looking in their entirety. The Court

now concludes that the Safe Harbor protects twenty-two of the forty-four statements, and four

additional statements are not actionable because they are vague statements of puffery.

       Of the remaining eighteen statements, all are Donegan’s unscripted oral statements,

which absolves Hagel of liability. However, there are disputed issues of material fact regarding

whether Donegan’s statements were materially false and misleading, whether he knew his

statements were false and misleading, and whether his statements caused economic loss to class

members. Those are questions a jury must resolve, and therefore the Court denies the cross

motions for summary judgment with respect to those eighteen statements.

                                        BACKGROUND1

I.     PCC

       PCC is an Oregon corporation headquartered in Portland. (Defs.’ Mot. Summ. J. Ex. 4 at

1.) Operating approximately 160 plants, PCC is a leading supplier of metals and parts for the

aerospace, energy, military, and general industrial sectors. (Decl. of Mark Donegan (“Donegan

Decl.”) ¶¶ 27-29, ECF No. 237.)

///

///

///

///



       1
          The Court grants Defendants’ unopposed requests for judicial notice of various SEC
filings, press releases, earnings call transcripts, earnings call presentations, analyst reports, and
the Europe Brent Spot Price FOB, Daily. (ECF Nos. 242, 290.) The Court overrules Defendants’
evidentiary objections to Lead Plaintiffs’ exhibits for lack of proper foundation and failure to
comply with the “best evidence” rule and Defendants’ objection to Lead Plaintiffs’
demonstrative exhibit, with leave to renew at trial.

PAGE 3 – OPINION AND ORDER
        Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 4 of 81




II.     CHALLENGED STATEMENTS

        In January 2013, PCC announced an earnings per share (“EPS”) target of $15.50-$16.50

for its 2016 fiscal year (the “Target” or “FY16 Target” or “FY16 Framework”). (Defs.’ Ex. 39 at

19.)2

        Throughout the Class Period, PCC issued earnings releases at the end of every quarter

and hosted a webcast (“Earnings Call”), during which Donegan reviewed PowerPoint slides

presenting key metrics and significant quarterly developments and answered questions from

analysts. (Defs.’ Mot. Summ. J. at 7) (citing Defs.’ Exs. 21-29; 39-47.) Donegan’s statements

during these calls and at investor conferences, along with PCC’s press releases during the Class

Period, are the subject of this action and described below. See App. 1 to Defs.’ Reply (“App. 1”)

(listing all forty-four statements) (the “Challenged Statements” or “Statements”).

 No.3       Date          Challenged Statements                          Forum            Speaker
 1.         5/9/2013      In our fourth quarter, we started to           Press Release    PCC
                          realize the solid benefits of a long-term
                          plan for continued profitable growth. [.
                          . .] We have focused on and have been
                          diligent in acquiring the right assets over
                          the last few years, and now those
                          acquisitions have started to deliver on
                          the value we anticipated. Our fourth
                          quarter performance is only an initial
                          data point on a long continuum for
                          improved sales and earnings


       Hereafter, the Court refers to Defendants’ exhibits in support of their motion for
        2

summary judgment as “Defs.’ Ex.”
        3
         The Court adopts the numbering system that Defendants use to refer to the Challenged
Statements. See App. 1. According to Defendants, this chart is a comprehensive list of the
statements that Lead Plaintiffs alleges are false or misleading in Lead Plaintiffs’ Supplemental
Responses and Objections to Defendant Precision Castparts Corp.’s Second Set of
Interrogatories. Id. Plaintiffs indicated that the bold italicized font denotes those portions of the
statements that they allege are false or misleading, and Defendants have added the full
statements for context. Id.


PAGE 4 – OPINION AND ORDER
        Case 3:16-cv-00521-SB        Document 308        Filed 07/17/20     Page 5 of 81




 No.3       Date         Challenged Statements                         Forum           Speaker
                         performance in the future. (App. 1 at 1;
                         First Am. Compl. (“FAC”) ¶ 122.)
 2.         5/9/2013     [W]hat we’ve tried to do [with our EPS        Earnings Call   Donegan
                         target of $15.50 to $16.50 by fiscal year
                         2016] is tell you that what we do is we
                         think of the business, we think of that
                         number, we think of the opportunities
                         in pieces. And what I mean by that is if
                         I get a business where growth isn’t
                         growing at mid- or mid- to high-single
                         digits, you know what, I should expect
                         to see a better performance out of the
                         operations. (App. 1 at 1; FAC ¶ 125.)
 3.         5/9/2013      What I would say is, we tend to be           Earnings Call   Donegan
                         pretty linear-thinking type of people. So
 (Pls.’                  I think that you will kind of move
 No. 1)4                 around that. But I don’t think we’re
                         going to set ourselves up to have some
                         giant run towards the end, that’s just not
                         our mentality. So what I drive this
                         business to is if the organic growth
                         slows, I better see a lot more
                         operationally. If the organic growth
                         picks up and I get – and these platforms
                         come in, I’m going to drive the living
                         hell out of you to make sure that you’re –
                         you may not be getting as much, but you
                         better be getting a subsequent drop-
                         through on the volume drop-through we
                         get. But again, I would say, in total, we
                         tend to be more linear in thinking and I
                         wouldn’t – my mentality wouldn’t allow
                         me to say I’m going to be marginal,
                         marginal and then, make this huge run
                         towards the end. (App 1. at 1-2; FAC ¶
                         125.)
 4.         5/9/2013     [Robert Spingarn (Credit Suisse               Earnings Call   Donegan
                         analyst):] I’d like to go back to the long-
                         term question [. . .] with your trajectory
                         toward your guidance. I’m going to

        4
          The Court cross-references herein the numbering system that Lead Plaintiffs use in their
motion for partial summary judgment. (See Pls.’ Mot. at 21) (seeking summary judgment on
eight statements).

PAGE 5 – OPINION AND ORDER
       Case 3:16-cv-00521-SB     Document 308          Filed 07/17/20     Page 6 of 81




No.3     Date       Challenged Statements                            Forum           Speaker
                    throw out a couple of numbers but
                    hopefully, you can help me here. To get
                    from here to there, and I’m taking the
                    midpoint of the guidance you’ve given,
                    so $16 in fiscal ’16. It’s about a 3.5%
                    sequential earnings growth rate from
                    here to there by quarter. But it seems to
                    me not so much that it’s back-end
                    loaded, but maybe it’s a little front-end
                    loaded with the combination of the
                    Timet synergies in the near term, next
                    several quarters, and the 787 doubling in
                    rate. So is it truly linear or is it front-end
                    loaded with back-end conservatism?

                    [Answer:] Well, I think it’s a valid
                    question. I think that directionally your
                    math is very appropriate. What I would
                    say, and if I think of our processes – so
                    we tend to look at casting or forging,
                    whatever it is, and you obviously look at
                    any metric or any model and you plot a
                    straight line. You do see ups and downs
                    to that. But directionally, they average,
                    kind of, out at that particular number. [. .
                    .] I do think you see ups and downs. And
                    when you get something like a 787
                    kicking in or whatever it is, it may move
                    up above that, and when you get a stall
                    into Q2 because of outages and
                    European shutdowns, it may go a little
                    bit below that. (App. 1 at 2-3; FAC ¶
                    126.)
5.       5/9/2013   [Joe Nadol (JP Morgan analyst):] So              Earnings Call   Donegan
                    Mark, your organic growth, I know
                    there’s a lot of moving parts here,
                    particularly the third-party sales of your
                    metal businesses that – because pricing
                    was down this quarter. But the organic
                    growth, overall, was about kind of
                    flattish this quarter and pretty flattish for
                    the year. Just – and I know there’s the
                    press issue looking backwards, there’s
                    the selling prices of the metal and
                    increased intercompany sales. But

PAGE 6 – OPINION AND ORDER
       Case 3:16-cv-00521-SB     Document 308        Filed 07/17/20   Page 7 of 81




No.3     Date        Challenged Statements                       Forum           Speaker
                     putting all that together and looking
                     forward, when do you think that
                     reaccelerates, at least back into the mid
                     single digits?

                     [Answer:] [. . .] [I]f I look at it, if you
                     kind of say what we said where you got
                     787 rates coming through, you got the
                     737 rates coming through, I think you
                     start getting to the back half of this year
                     is when I think you start seeing kind of
                     those type of numbers that you were
                     asking about. (App. 1 at 3; FAC ¶ 127.)
6.       5/9/2013    [Joe Nadol (JP Morgan analyst):] When I Earnings Call       Donegan
                     look at, sort of, the yearon-year or what
                     your [organic] growth rates were a year
                     ago. I mean, you were pretty much up or
                     down 2% every quarter this past year.
                     Prior year was higher than that. So I
                     know you don’t want to overpromise, but
                     do you see it picking up a little more
                     near term?

                     [Answer:] [T]here’s nothing wrong with
                     your logic. But again, when you start
                     saying – it tends to be when you start
                     saying into the mid, kind of,
                     surrounding the mid, you need to get
                     that 787. But I would agree with you
                     that, if you start looking at comps, yes,
                     you should start to see organic moving
                     in the right direction. I would agree
                     with that. (App. 1 at 3; FAC ¶ 128.)
7.       7/25/2013   We are achieving strong earnings            Press Release   PCC
                     growth on stable commercial aircraft
                     schedules, gaining share on new
                     airframe and engine development
                     programs, maintaining a steady
                     drumbeat to meet or exceed our cost-
                     reduction targets, and continuing to set
                     an aggressive pace in integrating our
                     new acquisitions. [. . .]

                     Looking ahead, we have secured solid
                     positions on all major production and

PAGE 7 – OPINION AND ORDER
       Case 3:16-cv-00521-SB    Document 308      Filed 07/17/20   Page 8 of 81




No.3     Date        Challenged Statements                       Forum        Speaker
                     development commercial aircraft
                     programs, and our casting and forging
                     operations will ramp up or level out as
                     the OEM schedules dictate. [. . .]
                     Beginning in the back half of calendar
                     2014, many of our operations will be
                     ramping up to handle increased volumes,
                     as the new aircraft and engine
                     development programs roll out. (App. 1
                     at 4; FAC ¶ 140.)
8.       7/25/2013   [I]n aerospace, we had overall growth of Earnings Call   Donegan
                     30% versus last year. We saw very solid
                     contribution from our acquisitions. Our
                     base sales were flat. But again, this does
                     have in it the lower metal pricing. We
                     also had a union-related disruption in our
                     Portland operations [. . .]. We have seen
                     some modest destocking by some engine
                     customers, but it is important to note
                     the demand is there, the contracts are
                     there, the schedules are there. It is
                     simply an inventory realignment that we
                     experienced, and the demand does show
                     back in the future. (App. 1 at 4; FAC ¶
                     142.)
9.       7/25/2013   [Joe Nadol (JP Morgan analyst):] Mark, Earnings Call     Donegan
                     the destocking you’re talking about that
                     you’re seeing, is it multiple customers,
                     or is it 1 major engine customer? And
                     what do you think is behind this? Is it
                     aftermarket related on their end, or
                     what’s driving it? And then you say it
                     might last a couple of quarters, 2 or 3
                     quarters. Typically, these things tend to
                     last a little longer than that. I would say
                     12 to 18 months, if it’s a real destocking
                     cycle. What gives you the sense that it’s
                     really only a couple of quarters?

                     [Answer:] [M]aybe destocking is not the
                     proper terminology. I mean, it is at a
                     couple of engine primes, and it appears
                     to be an inventory reduction in this
                     calendar year. And why I say that is we
                     do see the demand sitting in our Q4

PAGE 8 – OPINION AND ORDER
       Case 3:16-cv-00521-SB    Document 308         Filed 07/17/20   Page 9 of 81




No.3     Date       Challenged Statements                        Forum        Speaker
                    [i.e., the quarter ended March 31,
                    2014]. So if I kind of look at what it
                    wants to do, it wants to remain stable
                    and then it wants to jump up in Q4.
                    Now our challenge will be to go back
                    and say we can’t jump up in that manner.
                    It has to be spread out. So do I think it’s
                    anything longer than that? No, I do not.
                    It appears to be just an inventory for
                    whatever reasons, in a very specific time
                    frame that does want to re-accelerate
                    going into next calendar year. So it does
                    appear to be a yearly number, not some
                    general spares or fall, but it does appear
                    to be an inventory objective. [Joe Nadol
                    (JP Morgan analyst):] When you look at
                    the part numbers and just the types of
                    parts, and it seems like you have
                    visibility to the other end of it that would
                    schedule filling up in the fourth quarter,
                    your fourth quarter. [. . .] [D]o you get
                    the sense that it’s a 1 or 2 types of
                    engines, or is this really just kind of
                    broadbased?

                    [Answer:] I’d say that it’s falling in a
                    couple of different categories. And on
                    the material obviously we don’t – so if I
                    look at the Cannon, that’s going into
                    some of the engine primes. I don’t know
                    exactly what engines it’s going into, but
                    it is – it’s not a broad swept across
                    everything. It is more of a specific
                    realignment in a – in 2 or 3 engine
                    types. So it’s not like an overall
                    reduction of x percent. It does appear to
                    be very specific. The only thing I would
                    add to that, too, is it’s not dragging out
                    of us. The metal side did for a quarter,
                    but that recovers kind of back almost this
                    quarter. It really is just that, that growth
                    we’re seeing wants to reside in Q4 and
                    Q1, take a step-up, and we’re just trying
                    to claw and pull it back into this
                    particular period. So like I said, it

PAGE 9 – OPINION AND ORDER
       Case 3:16-cv-00521-SB      Document 308          Filed 07/17/20     Page 10 of 81




No.3      Date        Challenged Statements                            Forum           Speaker
                      appears to be an inventory-related on a
                      very specific target on a couple of
                      programs. (App. 1 at 5-6; FAC ¶ 143.)
10.       7/25/2013   [Noah Poponak (Goldman Sachs                     Earnings Call   Donegan
                      analyst)]: [I]t does sound like, without
                      quantifying it directionally, the next
                      couple of quarters, excluding metal price
                      movements, are closer to flat organically
                      for the step-up in 4Q and continuing into
                      ’15?
                      [Answer:] Yes, I would say that – I
                      mean, when you get into these inventory
                      movements, there tends to be some
                      unpredictability. But I’d say seeing what
                      I see today, the next couple of quarters,
                      you’re probably right and then it wants
                      to get a lot of steam. Again it moves.
                      When you get these, it’s not as though
                      it’s necessarily the market doing
                      anything, the end market. It can be more
                      volatile. I don’t think it will be worse at
                      all because I think we’ve seen what the
                      customer wants. (App. 1 at 6; FAC ¶
                      144.)
11.       7/25/2013   [Noah Poponak (Goldman Sachs                     Earnings Call   Donegan
                      analyst)]: Mark, I’m wondering if you
(Pls.’                might be willing to at least attempt to
No. 2)                quantify what you think total company
                      organic revenue growth is going to look
                      like for the full year. Because it sounds
                      like a few more quarters of this
                      aerospace engine destock, a few more
                      quarters of IGT not really changing, a
                      little bit more impact from the press, and
                      it’s negative in the first quarter. It sort of
                      sounds like, all in, it’s going to be
                      difficult for it to be much different than
                      flat for fiscal ’14. And then, if I could
                      take you out a little further into the
                      future, in order – if that is true, in order
                      to get into your previously stated longer
                      term fiscal ’16 targets, the 15%, 16%
                      organic [growth] looks like it needs to
                      really step up into the low double-digits
                      or even midteens to get into that. Is that

PAGE 10 – OPINION AND ORDER
       Case 3:16-cv-00521-SB    Document 308        Filed 07/17/20    Page 11 of 81




No.3      Date       Challenged Statements                         Forum       Speaker
                     really the more L-shaped path that we’re
                     looking at here? Or am I missing
                     something?

                     [. . .]

                     [Answer:] [I]t becomes somewhat
                     difficult, the way I think of it, going out
                     to the 16% number is either with more
                     volume, performance. I have to kind of
                     get a drumbeat of what I need to put
                     through for kind of quarter over
                     quarter over quarter in terms of EBIT
                     dollars. If I look at Q1, we’re pretty
                     much on that drumbeat. So it becomes
                     difficult because there are many, many
                     pieces. Now let me answer the 2 or 3
                     quarter. I think that we are – what I’d
                     like to see it be 1.5, my goal is I can’t –
                     I’m going to struggle to step up in the
                     manner at which they wanted to do. So
                     again, the fact that it looks like it is an
                     inventory goal, the demand is there and
                     they want to step back up in my Q4.
                     Obviously, I’m going try to pull it back.
                     So let’s say metals are a constant. Let me
                     – maybe I can answer the question from
                     that standpoint. Metals are a constant.
                     Then I would expect to see that organic
                     growth come our Q4, to start to pick up
                     from that standpoint as it comes through.
                     But I do not look at this as a, “I only get
                     it one way.” Again, I look at it as, I get
                     to generate EBIT dollars at a rate over
                     the next 2 years and 3 quarters, either
                     through operational improvement, more
                     volume, organic growth, new product
                     introduction, new engines. It doesn’t
                     matter to me where I get it from. I have
                     to get it. And if I look at where we were
                     in Q1 from Q4, we’re on that slope. And
                     we are on that slope. Now does it make
                     your job any easier? No, it doesn’t
                     because you – I understand. I understand
                     you’re trying to find the A plus B equals

PAGE 11 – OPINION AND ORDER
       Case 3:16-cv-00521-SB      Document 308        Filed 07/17/20      Page 12 of 81




No.3      Date         Challenged Statements                         Forum           Speaker
                       C. I have A, B, C, D, E, F. I have all
                       these dynamics that I get to incorporate
                       them on. So I really focus on that EBIT
                       dollar improvement. (App. 1 at 6-8; FAC
                       ¶ 144; App. A at 1.)
12.       9/17/2013    [Jason Gursky (Citigroup analyst):] Then      Citi Global     Donegan
                       on the engine destocking with the new         Industries
                       programs that you talked about in the         Conference
                       most recent quarter, can you just give us
                       an update on how that’s going and
                       whether that March quarter still is the
                       quarter where we kind of get back on
                       track?

                       [Answer:] Yes. Again, I – the way I look
                       at it, certainly we have – I mean, I guess,
                       I need to back up to if you look at what
                       makes us kind of tick, what do we look
                       for? We have long-term contracts that
                       are in play that basically guide and
                       direct our market share, our pricing.
                       Those are in place, and those all have
                       very strong content on. And then you
                       look at the rollout of the new programs,
                       we have extremely strong – probably
                       our best positions we’ve ever had on
                       those new programs as they are rolling
                       out. We see often on these, based on
                       whatever a particular customer has, these
                       moments where they’re just doing a
                       temporary destocking, it could be on the
                       raw material side, it could be on the
                       component side, and what there really is,
                       is kind of that what we would see is the
                       acceleration kind of process for a usually
                       2- to 3-quarter period time. I would say
                       that what we’re seeing that it is playing
                       out pretty much as our customers had
                       told us it was going to go. And as we go
                       into Q4, Q1, we go back where that
                       destocking kind of goes away and
                       comes back to the normal rates. (App. 1
                       at 8; FAC ¶ 152.)
13.       10/24/2013   So if I basically look, Q2, as with Q1        Earnings Call   Donegan
                       before, establishes just another data

PAGE 12 – OPINION AND ORDER
       Case 3:16-cv-00521-SB       Document 308        Filed 07/17/20     Page 13 of 81




No.3      Date         Challenged Statements                          Forum           Speaker
                       point on a long road of steady
                       expansion of shareholder value. It’s the
                       type of performance we and you should
                       expect from the company for the
                       foreseeable future. (App. 1 at 8; FAC ¶
                       155.)
14.       10/24/2013   [Noah Poponak (Goldman Sachs                   Earnings Call   Donegan
                       analyst)]: Well, just – and then just
                       maybe an update on the engine
                       destocking that you were talking about
                       last quarter.

                       [Answer:] Well, that’s what I’m saying. I
                       think that it’s held where it was on that
                       investment cast side of the equation. And
                       so that’s all what the – that it came
                       through there. That’s the . . .

                       [Noah Poponak (Goldman Sachs
                       analyst)]: But it sounds like that hasn’t
                       really changed at all since . . .

                       [Answer:] No. And again, we – if you
                       kind of go back to what we said, we
                       expected to see it kind of stay at this
                       stable level for kind of our Q2 and Q3.
                       And then as we move the back half of 4
                       and into 1, that’s when we start seeing
                       kind of that coming back. But it’s
                       important to note, though, in that, large
                       commercial, we’re seeing good demand
                       from large commercial. I mean, large
                       commercial wasn’t almost in that
                       double-digit territory. So it really is kind
                       of in that – we coat it all together in
                       Investment Cast Products, certainly is
                       that military and that aftermarket side of
                       the equation. (App. 1 at 9; FAC ¶ 157.)
15.       10/24/2013   [David Strauss (UBS analyst):] You             Earnings Call   Donegan
                       mentioned that these results were just
(Pls.’                 kind of one data point on the long road
No. 3)                 towards your ’16 dollar target. Just
                       curious, were the results actually ahead
                       of your internal plan?


PAGE 13 – OPINION AND ORDER
       Case 3:16-cv-00521-SB     Document 308      Filed 07/17/20    Page 14 of 81




No.3      Date         Challenged Statements                       Forum        Speaker
                       [Answer:] No, no. [. . .] [T]he way I
                       expect us to have the contracts, the
                       positions, the programs we have, we are
                       positioned extremely well. Now you
                       come down to how can we digest it?
                       How can we grow, how can we
                       effectively manage the cost. So from our
                       standpoint, the way we think of this
                       road, the way we think of this path, it is
                       a kind of a continuum. So [. . .] I’ll just
                       I say, we don’t have the ability to make
                       these giant pops. It just – we can’t man,
                       we can’t move the product, we can’t get
                       it through in that manner. So, it will
                       follow more of a – so when I think of it,
                       I do think of it as a – we are very – our
                       whole mindset, we always talk about
                       staying on the line. You’ll hear from
                       almost anybody in the company, our
                       whole world is staying online. We
                       wanted to – we want to move products
                       through online. We want to drive
                       variable costs through down the line.
                       We want to – everything we do is that
                       “staying on the line” drumbeat. So we
                       have a line. So if I go from where we
                       were and blow my way out to that ’16
                       time frame, I go to the line. So we hover
                       around that line. So no, this was not,
                       from my vantage point, internally where
                       we thought we could get. No, it wasn’t
                       that far off. (App. 1 at 9-10; FAC ¶ 158;
                       App. A at 1.)
16.       10/24/2013   So are the margins higher than they were Earnings Call   Donegan
                       in that overall? Yes, they are. Are they
                       way above where we expected to get at
                       where some of these businesses are now?
                       No, they’re not. Again, we tend to be a
                       very data-driven group of people. But
                       there are going to be moments where
                       they probably won’t run as high because
                       we will be aggressively training and
                       bringing people on, and revert levels
                       won’t be as high. But are they in the
                       range we’re expecting to be in the

PAGE 14 – OPINION AND ORDER
       Case 3:16-cv-00521-SB      Document 308        Filed 07/17/20   Page 15 of 81




No.3      Date         Challenged Statements                      Forum           Speaker
                       segments? Yes, they are. And then again,
                       you have on top of that, we’ve been very
                       open about it, certainly TIMET is
                       outstripping where we thought they’d be.
                       And there are other acquisitions that are
                       performing more rapidly than we
                       expected then to do. So yes, there are
                       elements in there that are
                       outperforming what we originally
                       thought, but we don’t expect to take our
                       foot off the accelerator on those either.
                       (App. 1 at 10; FAC ¶ 159.)
17.       10/24/2013   [Robert Stallard (RBC analyst)]: I         Earnings Call   Donegan
                       thought I’d follow up on David’s
                       question, actually, about your run rate to
                       2016 because, if I remember right, the
                       buildup for that target assumed an
                       incremental margin, for example, which
                       is significantly lower than what you
                       achieved in Airframe Products. And also
                       investment cast is kind of hit with a very
                       strong margin. So where do you think
                       we’re tracking maybe on your margin
                       expectations even if sales have perhaps
                       come in a bit light, thanks to destocking?

                       [Answer:] […] We expect – and I’m just
                       not saying we sit back in pull these items
                       out of the sky. When you have these
                       pauses, you get – you should become
                       more efficient. You are training as
                       aggressively. You’re not bringing in as
                       many new people. You should get a
                       productivity pop, you should just get it.
                       Revert utilization should go up. There
                       should be more revert available when
                       you’re – you get this time when there’s
                       more product on the marketplace being
                       cut, you pull it back, and revert levels go
                       up. So when we say we expect, there’s
                       reasons as to why we expect. We got a
                       history of what we know we should get.
                       So yes, the margins are running ahead of
                       where they would be in the long haul,
                       but no, it’s not unexpected of what we

PAGE 15 – OPINION AND ORDER
       Case 3:16-cv-00521-SB      Document 308        Filed 07/17/20      Page 16 of 81




No.3      Date        Challenged Statements                          Forum           Speaker
                      wanted to get. (App. 1 at 11; FAC ¶
                      159.)
18.       12/3/2013   I think that, again, there has certainly       Credit Suisse   Donegan
                      been – one of the engine guys has been         Global
                      pretty vocal about what they’ve been           Industrials
                      doing. I think the bottom line is there        Conference
                      was just a large amount of inventory
                      that they put in the system is that –
                      pretty much I’d say that the main was –
                      the 787 was make sure that everything
                      was protected. And I think as it’s now
                      starting to balance itself out, I think it’s
                      mainly a correction of that particular
                      program. So that’s the kind of – I think
                      as we get into next year, our schedules
                      show it’s gone. And we know it has to
                      be gone, because there is a – it’s –
                      there’s – the growth that we would have
                      expected to see compared to – we’re
                      underbuilding for the current level. So I
                      think as soon as that goes away, the
                      schedule shows that it comes back up.
                      So it’s been more of – rather than –
                      destocking a lot of times mean that you
                      fall off. It’s been more of holding at a
                      flat level, not taking a step up. And I
                      think that step up does start coming in,
                      in the middle of next year. But I think it
                      was just basically a bunch of inventory
                      was put in the system to make sure that
                      there was no misses when there was all
                      the fluctuation of the 787. (App. 1 at 11-
                      12; FAC ¶ 167.)
19.       12/3/2013   [Unknown Analyst:] You have lots of            Credit Suisse   Donegan
                      levers to pull [to achieve the FY16 EPS        Global
(Pls.’                Target], top line, bottom line and in          Industrials
No. 4)                between, right? But should we think –          Conference
                      those numbers are going to fluctuate to
                      some extent, and market demand’s going
                      to play a role, internal things and so on.
                      How do we think about – if we look out
                      over the next few quarters, where should
                      we be focused? [. . .]




PAGE 16 – OPINION AND ORDER
       Case 3:16-cv-00521-SB     Document 308        Filed 07/17/20    Page 17 of 81




No.3      Date        Challenged Statements                        Forum           Speaker
                      [Answer:] [. . .] [W]e are a linear-
                      thinking group of people. We’re
                      financially driven. Everything we do
                      breaks down to a financial model. Let
                      there be no mistake. It breaks itself
                      down to the core components. So it’s
                      not a hope and a prayer. And if you
                      would sit through a quarterly review,
                      you’d hear somebody, when they start
                      talking about a hope and a prayer, I’ll
                      say, “Put up Page 3.” Now when you’re
                      speaking to me, point to that line,
                      because that’s all I care about. Show me
                      that line, or Page 5. I mean, we have all
                      these things. So our mindset is going to
                      be linear. You’re going to see different
                      movements. I didn’t shirk when we
                      didn’t get the acceleration from –
                      because of the destocking. You know
                      what, we pull the other levers. We got
                      cost takeout. We’ve got these
                      acquisitions. I know all the levers that
                      are there. (App. 1 at 12; FAC ¶ 168;
                      App. A at 2.)
20.       1/23/2014   Our aerospace operations are supporting      Press Release   PCC
                      a historically high commercial aircraft
                      build rate, and, as the customers take the
                      rates to the next level, our sales should
                      track that upward slope. [. . .]

                      During the quarter, we were hit harder
                      than we have ever been before by last-
                      minute customer schedule shifts, and we
                      do not expect to see them again to this
                      degree in the foreseeable future [. . .].
                      We came to grips with these late-
                      quarter challenges immediately, and we
                      dealt with them as effectively as
                      possible. Going forward, we see upside
                      opportunities, and our operations
                      continue to deliver increased value on
                      higher volumes. (App. 1 at 13; FAC ¶
                      170.)
21.       1/23/2014   Returning back to Forged [Products]. In      Earnings Call   Donegan
                      the outlook, if I look at aerospace, as

PAGE 17 – OPINION AND ORDER
       Case 3:16-cv-00521-SB     Document 308       Filed 07/17/20    Page 18 of 81




No.3      Date        Challenged Statements                       Forum           Speaker
                      with Cast Parts, it is product that is
                      contracted for, have in place and will be
                      driven as those rates increase. In this
                      particular area, we certainly will also
                      recover the Q3 schedule shift in Q4.
                      Again, we had a very solid position
                      coming into Q3 on the re-engining and
                      platforms, the best we’ve had on an
                      engine of this size. And in the quarter,
                      we won additional share, so we continue
                      to expand that presence on that narrow
                      body. And we went over TIMET, and
                      certainly, they had a long runway on all
                      fronts. (App. 1 at 13; FAC ¶ 171.)
22.       1/23/2014   So on one hand, we’re accelerating          Earnings Call   Donegan
                      beyond those organic sequential growth
(Pls.’                range, as a benefit of the top line. It
No. 5)                usually comes back on the downside
                      when it comes to that range. This is how
                      we think of our business.

                      I want to make sure you understand. This
                      is not guidance. This is clearly trying to
                      define how we think of the movement,
                      quarter-to quarter and sequentially. This
                      is very consistent in the way we broke
                      apart, defined and gave the framework
                      for our fiscal year ’16. Contracts are in
                      place. It’s all intact. It was put there to
                      give that framework that this is how we
                      kind of get there, and it is done in this
                      manner. So I wanted to have that
                      conversation again in the way we think
                      about our business. Again, it’s
                      consistent with where we are in that ’16
                      framework. And that ’16 framework
                      looking at where the market is and the
                      contracts and the price line, right now,
                      that framework still feels very done,
                      very – in the ability to get so intact.
                      (App. 1 at 13-14; FAC ¶ 171; App. A at
                      2.)
23.       1/23/2014   [Gautam Khanna (Cowen and Company Earnings Call             Donegan
                      analyst):] And then just expand on your
                      comments on destocking into the year

PAGE 18 – OPINION AND ORDER
       Case 3:16-cv-00521-SB     Document 308         Filed 07/17/20    Page 19 of 81




No.3      Date       Challenged Statements                           Forum       Speaker
                     end. Did this extend beyond the 787
                     engine programs? And if you can just
                     update us on whether you still expect to
                     be shipping in line on those programs
                     with underlying consumption by the
                     March, June quarters, kind of do still
                     expect . . .?

                     [Answer:] Yes, I think – this I wouldn’t
                     even almost consider destocking. I think
                     there was – kind of if I go through the
                     course of mid-last year, there was
                     probably a realignment and a balancing
                     as the 787 started getting some
                     drumbeat to it. So I think that there was
                     a more specific – this to me felt more
                     like a year-end shift, moving product 2
                     to 3 weeks to the right versus what
                     would have come into some customers’
                     fiscal year end. So it did not feel like a
                     destocking. It felt more like an objective,
                     a cash flow, financial targets, working
                     capital. It felt like it was more of that. It
                     just moved and shifted 2 or 3 days in
                     some cases. It just got 2 or 3 days
                     beyond kind of our end, so filling more
                     in. If I look at kind of the remaining –
                     what I consider the remaining
                     destocking, it probably falls in a couple
                     categories. I think if falls into that
                     fastener side of the business. And right
                     now at the burn rates – and we do – we
                     can monitor the burn rates. The way that
                     kind of – we have the access to what
                     they’re pulling We have access to their
                     inventory levels. So you can start to plot
                     kind of that crossover point. Again, that
                     June through July, August, that’s kind of
                     the quarter that we cross on that 787
                     hardware. And then I think a lot depends
                     on what is our end customer basically in
                     the case of 787, as Boeing moves
                     towards production of that, then
                     obviously I think they’ll keep pulling the
                     Airframe side of the business. So I think

PAGE 19 – OPINION AND ORDER
       Case 3:16-cv-00521-SB      Document 308         Filed 07/17/20     Page 20 of 81




No.3      Date        Challenged Statements                           Forum           Speaker
                      that’s kind of the last piece of the puzzle.
                      And then certainly, the engine side, I
                      expect to get pickup from the – as we are
                      not at 10 yet on the engine side of
                      business either. So as the true production
                      goes to 10, I expect to see that come
                      through more in that – our mid-calendar
                      year ’15. So that’s kind of what it feels
                      like today. (App. 1 at 14; FAC ¶ 172.)
24.       1/23/2014   [Joe Nadol, JP Morgan analyst:] Are             Earnings Call   Donegan
                      there pluses and minuses to consider
(Pls.’                when we think about your target?
No. 5)
                      [Answer:] There’s always pluses and
                      minuses. I mean, every day, when we
                      wake up, you got to realize my job is
                      pretty clear. My job is only to deal with
                      the crap. So yes, every day presents itself
                      with minuses. What I would say to that is
                      we get paid to manage those minuses. So
                      as a shareholder, shareholders look at me
                      and say, we don't really care about the
                      minuses you manage and we only want
                      the upside. And I understand that. So
                      yes, there were minuses. If I look at the
                      one thing that I would say has delayed,
                      it’s probably been the fastener side of the
                      equation in terms of the closure to the
                      787 rate. So in the short haul, it’s not
                      been what I wanted it to be. And that’s
                      when it becomes difficult for me to say
                      I'm going to go manufacture that. When I
                      look at the framework in the long haul, I
                      get contracts. I have share. I see where
                      they are. I see the endpoint. It’s going to
                      come. So when I say the framework is
                      still intact, are there things that go day to
                      day, like did I see the Q3 quarter shifts? I
                      did not see the Q3 quarter shifts the last
                      2 weeks. I did not. But again, if I look at
                      what I consider framework, contracts,
                      build rates, share gains, all that, and you
                      get out so that, that – so no, nothing’s
                      gone negative from that standpoint in


PAGE 20 – OPINION AND ORDER
       Case 3:16-cv-00521-SB     Document 308       Filed 07/17/20    Page 21 of 81




No.3      Date        Challenged Statements                       Forum           Speaker
                      terms of the framework, not at all.
                      (App. 1 at 15; FAC ¶ 174; App. A at 3.)
25.       1/23/2014   [Jason Gursky (Citigroup analyst):] I       Earnings Call   Donegan
                      want to just stick with this 2016 outlook
                      and maybe just ask it at a different way
                      and put it this way. If we’re sitting here
                      25 months from now and you don’t reach
                      the target, why would that have been the
                      case?
                      [Answer:] Well, from my standpoint,
                      why wouldn’t that have been the case is
                      something fundamentally changed with
                      the overall dynamics. Build rates didn’t
                      step up. Something happened in the new
                      product introductions. Yes, China
                      melting down in terms of GDP, more
                      macro dynamics. If you look at what our
                      line of sight to is, again, my contracts
                      are in place. I got share. I know what it
                      is. The build rates are announced. The
                      engine people are marching down. The
                      framers are going at a pretty reasonable
                      drumbeat right now. Yes, there’s some
                      puts and takes. The destocking, the
                      destocking goes away. You close the
                      gap. It has an end to it. And like I said,
                      in terms of 787 fasteners, you see the end
                      and then there will be that step-up. So I
                      think what the framework was meant to
                      do was to whack off the quarter-to
                      quarter events and stay focused on the
                      dynamics of the long haul. So from a
                      standpoint of aerodynamics, they’re
                      sound. If I look at power dynamics, we
                      weren’t considering some wild growth
                      rates. So right now for us, power’s
                      playing – I mean, IGT’s playing okay.
                      Power, I think when I look, it’s sitting in
                      front of us now. Interconnect pipe’s
                      come back to about the rates we thought
                      it would come back. And if I look at
                      where we are looking at the oil and gas, I
                      think we’re positioned right. So it would
                      have to be something more in the macro
                      level is what I’d say, or some

PAGE 21 – OPINION AND ORDER
       Case 3:16-cv-00521-SB     Document 308       Filed 07/17/20     Page 22 of 81




No.3      Date        Challenged Statements                        Forum           Speaker
                      catastrophic event that occurred in one of
                      our – again, could catastrophic events
                      occur? Sure, but it would have to be
                      something like that. But from that
                      standpoint, it would fall into those
                      categories. It’s not going to be a quarter
                      3 fiscal year ’14 schedule shift, it’s not
                      going to be that. That’s what the
                      framework was meant to say is, hey,
                      some of these things move quarter – that
                      was the whole goal of doing what we
                      did. (App. 1 at 16-17; FAC ¶ 174.)
26.       1/23/2014    [Robert Spingarn (Credit Suisse             Earnings Call   Donegan
                      analyst):] I’m wondering if you haven’t
(Pls.’                had a number of positives since you first
No. 5)                offered that [EPS] guidance. You’ve
                      doubled that TIMET synergies in the
                      period that would really encompass ’16.
                      You’ve got a couple more acquisitions,
                      which were not included in the initial
                      guidance. And you’ve talked about share
                      gains, some of which you hit by then. So
                      shouldn’t that target be better than intact,
                      but actually higher at this point?

                      [Answer:] Well, let me – I have to be
                      careful because sometimes, the things I
                      say tend to come across in a wise
                      manner. You have understand sitting
                      where we sit, sometimes, talking about
                      the upside of things just get grabbed onto
                      in reports and print pretty quick. So
                      when we typically – if you kind of – let
                      me use TIMET as a baseline. When we
                      put that out there, did we know we were
                      going to do better than that? We had a
                      high degree of belief that we were going
                      to be able to do better than that. Now
                      the rate that they accelerated is better
                      than we thought. So if you look at what
                      we do, I think when we put something
                      out there, it typically tends to be a
                      number that we are committed to, have
                      multiple ways to get there. It is not a
                      hope and a prayer. So when we say the

PAGE 22 – OPINION AND ORDER
       Case 3:16-cv-00521-SB    Document 308       Filed 07/17/20     Page 23 of 81




No.3      Date       Challenged Statements                        Forum           Speaker
                     framework is intact, that basic
                     framework had in it the things that we
                     talked about. There was certainly
                     TIMET in there that – that was all. But
                     to your point, there are things we didn’t
                     say were in there. We didn’t say that
                     there was going to be – we went up
                     through the acquisitions of TIMET. So
                     we didn’t say that the additional M&A
                     we said – we were clear to say it wasn’t
                     in there. So if you start saying intact, the
                     framework is intact, to me, that is the
                     baseline of what I told you back then. So
                     to your comment, other things would
                     have a value, to some degree, and that’s
                     kind of the way it looks. So again, when
                     I talked to framework, it goes back to
                     that original baseline of what we said.
                     Now that might – and again, I don’t want
                     somebody going on jacking in $100
                     million. I mean, my number and my
                     framework on TIMET was certainly
                     more than we put out there as original
                     synergies. So – but TIMET is doing very
                     well. That TIMET team is doing very
                     well. So I hope that gives you some
                     clarity. Again, when I talk to
                     framework, it’s the original framework.
                     (App. 1 at 17-18; App. A at 3.)
27.       5/8/2014   [Robert Spingarn (Credit Suisse              Earnings Call   Donegan
                     analyst):] Just following onto what
                     Gautam asked you about, you do have
                     somewhat easier comps now as we get
                     into ’15 given how ’14 trended. And is a
                     4% to 5% organic growth rate doable in
                     ’15 on the revenue side?

                     [Answer:] Yes, I think your comments
                     are great. We had some very tough
                     comps coming off. Obviously that
                     military spares was, in Investment Cast,
                     was a big number. I mean, so I do agree
                     with you, as we start moving in the
                     comps become much more reasonable.
                     So yes, I think your statement from that

PAGE 23 – OPINION AND ORDER
       Case 3:16-cv-00521-SB    Document 308      Filed 07/17/20    Page 24 of 81




No.3      Date       Challenged Statements                      Forum           Speaker
                     standpoint is 100% correct. We also
                     expect some of that to come back, too.
                     So let me be clear. And we expect the
                     military spares to come back. Again,
                     they are an active program. So it’s not as
                     though that spares falloff is on dead
                     programs. They are very active programs
                     that we’ve had conversations with our
                     customers that we all know they're going
                     to come back. I think the pipe side of the
                     equation, there’s a lot of demand coming
                     in the pipe side of the equation. I do
                     think IGT, we will see another run of
                     spares from that standpoint. So if you put
                     all that in against kind of the comps, I
                     think as you kind of get into that back
                     side of the year, it lines itself up to be
                     strong. Now again, I want to make sure
                     it’s clear that when I look at this
                     business, I’m just not going to sit back.
                     And we kind of – we discuss this off and
                     on. I look at this company as every
                     opportunity that I leave on every front.
                     So we’re not, just not going to sit back
                     and wait for the organic growth, or we’re
                     going to drive kind of where I started
                     this whole conversation at the beginning.
                     We are going to drive after every
                     opportunity on every single aspect of
                     this corporation. So I think from that
                     standpoint, yes, I feel really solid about
                     kind of what we’re looking at in this
                     corporation, absolutely. (App. 1 at 18-
                     19; FAC ¶ 183.)
28.       5/8/2014   [Robert Spingarn (Credit Suisse            Earnings Call   Donegan
                     analyst):] When we think about the
(Pls.’               comments you’ve made in the past,
No. 6)               you’ve been very clear, Mark, that
                     you’ve got lots of levers to get to your
                     long-term guidance range. But again,
                     with Permaswage, ADI sounds very
                     interesting, a lot of opportunity there.
                     You’ve had outperformance at TIMET,
                     and you’ve been buying back stock.
                     What should investors and – what do you

PAGE 24 – OPINION AND ORDER
       Case 3:16-cv-00521-SB    Document 308       Filed 07/17/20     Page 25 of 81




No.3      Date       Challenged Statements                       Forum            Speaker
                     need to have happen for you to update
                     the guidance? What is the catalyst or the
                     milestone that we should be looking for?

                     [Answer:] I think you are correct. I
                     mean, TIMET has done extremely well.
                     Obviously, the delta gap between what
                     you think they're doing well and kind of
                     us think we’re doing well is not as great
                     from that standpoint. We – typically we
                     have a pattern that we will when we –
                     we under-commit and over-deliver.
                     That’s pretty much kind of what our
                     motto is from that standpoint. So I do
                     agree that TIMET’s doing very well, and
                     they’re just – what they’re basically
                     doing is pulling everything kind of to the
                     left very aggressively. So I have to give
                     TIMET kind of their due. (App. 1 at 19-
                     20; FAC ¶ 184; App. A at 3.)
29.       5/8/2014   If I look at the other ones [PCC             Earnings Call   Donegan
                     acquisitions], ADI, yes, I feel ADI is an
(Pls.’               asset that – it is a world-class asset.
No. 6)               They’ve got great contractual positions.
                     They’ve got a great presence on
                     programs that certainly we're looking to
                     grow on. And there is – it is a very good
                     business we feel solid about. In terms of
                     the whole – it’s not guidance – the
                     targets, whatever you want to call it. I
                     think what I would say is that we
                     obviously feel very, very, very solid
                     about kind of what’s out there. And
                     again, that baseline is – doesn't include
                     ADI, it doesn’t include Permaswage.
                     And any buyback kind of over the non-
                     dilutive would be in there, too. So I’d
                     say that at this point in time, we feel very
                     confident with what we have out there.
                     You’d have to add to that kind of the
                     benefits of ADI and Permaswage, but
                     any formal redoing at this point in time,
                     probably not going to do anything from
                     that standpoint right now. (App. 1 at 20;
                     FAC ¶ 184; App. A at 3.)

PAGE 25 – OPINION AND ORDER
       Case 3:16-cv-00521-SB      Document 308        Filed 07/17/20     Page 26 of 81




No.3      Date        Challenged Statements                          Forum           Speaker
30.       7/24/2014   Our order books began to fill in rapidly,      Press Release   PCC
                      and customer demand for accelerated
                      delivery increased. As a result, we now
                      have a clear line of sight to the steady
                      growth we are anticipating in the
                      second half of our fiscal year. (App. 1 at
                      20; FAC ¶ 193.)
31.       7/24/2014   Commercial aerospace activity is and           Press Release   PCC
                      will continue to be the single biggest
                      driver of our growth in fiscal 2015. [. . .]
                      Across the Company, base aircraft
                      production continues to be solid.
                      Production of 787 components in the
                      majority of our aerospace operations
                      now supports the original goal of 10
                      aircraft per month, and we now have
                      orders in hand that will close the gap
                      completely. In addition, some Airframe
                      Products’ customers significantly
                      accelerated their ordering activity
                      during the quarter. These higher
                      volumes, along with further share
                      gains, are driving the segment’s
                      operations to take steps right now to be
                      ready for the increased production that
                      we can expect later this fiscal year.
                       (App. 1 at 20-21; FAC ¶ 193.)
32.       7/24/2014   TIMET. As we move into the back half           Earnings Call   Donegan
                      of ’15, we have a couple of dynamics
                      that are going on. There was some
                      destocking that was occurring from some
                      of the European customers. That goes
                      away and gives us a step-up.
                       (App. 1 at 21; FAC ¶ 194.)
33.       7/24/2014   [Gautam Khanna (Cowen and Company              Earnings Call   Donegan
                      analyst):] It sounds like Rolls is still
                      destocking. Is that right? [. . .]

                      [Answer:] The destocking coming out of
                      Rolls, yes, I’d say we do definitely see
                      that coming to an end. To be fair to
                      Rolls, they’ve been very consistent when
                      they said where we’re going to see it
                      come to an end. And as we move into
                      our Q4, that’s when it comes to an end.

PAGE 26 – OPINION AND ORDER
       Case 3:16-cv-00521-SB     Document 308        Filed 07/17/20     Page 27 of 81




No.3      Date        Challenged Statements                         Forum           Speaker
                      In terms of the spares business of the
                      military, I think we do start to see some
                      of it coming back into Q4. We’re still
                      working to see if we can potentially get
                      more of that pulled in, to not face kind of
                      the dynamics we think we could
                      potentially face as we move into next
                      year. We’re probably – we’ve got – still
                      got some more work to do to see if we
                      can work to get that pulled in. And then
                      the TIMET orders, again, that’s kind of
                      that Rolls-Royce piece of the equation
                      that we do have the orders at this point in
                      time on hand. It shows that going away. I
                      think I answered all your questions.
                      (App. 1 at 21; FAC ¶ 194.)
34.       7/24/2014   I want to be clear in regards to the          Earnings Call   Donegan
                      fiscal ’16 targets. I want to reaffirm a
(Pls.’                target and a framework is in place.
No. 7)                We’ve also completed several
                      acquisitions, a couple of larger ones,
                      Permaswage and ADI, that would be
                      additive to that, as well as any reduced
                      share count. (App. 1 at 22; FAC ¶ 196;
                      App. A at 3.)
35.       7/24/2014   We have said numerous times, and it’s         Earnings Call   Donegan
                      clear as I can say it today, that, that
(Pls.’                original target we gave, we are
No. 7)                committed to that and feel confident in
                      it, and we’ll move beyond it based on
                      the things we talked about. (App. 1 at
                      22; App. A at 4.)
36.       7/24/2014   I think we are looking at organic             Earnings Call   Donegan
                      moving in a more aggressive manner.
                      We’ve been waiting for the fasteners to
                      come through. We’ve been waiting for
                      the Airframe to come through. We’ve
                      kind of get those orders sitting on top of
                      us now. We’ve kind of talked about the
                      huge load we have sitting on top of us on
                      the interconnect pipe that we’ve got to
                      move through. So I do think that we’ve
                      been able to stay on that continuum. I
                      think it’s important to note, too, we’ve
                      been able to stay on that continuum

PAGE 27 – OPINION AND ORDER
       Case 3:16-cv-00521-SB      Document 308        Filed 07/17/20     Page 28 of 81




No.3      Date         Challenged Statements                         Forum           Speaker
                       without strong organic growth, and now
                       we’re starting to see the organic orders
                       being placed on top of us, but I think it’s
                       still a blended-in rate. (App. 1 at 22.)
37.       10/23/2014   Overall in Forged segment, the                Earnings Call   Donegan
                       aerospace sales were stable. The key
                       drivers in there: large commercial overall
                       was flat, but a key driver in that was
                       destocking, primarily by a single engine
                       customer. The value of that in the
                       quarter negatively impacted Forged
                       Products’ growth overall by 2.5
                       percentage points. So the destocking that
                       went on from that single customer was a
                       large number in the aerospace side of the
                       equation. (App. 1 at 22; FAC ¶ 203.)
38.       10/23/2014   Going forward, our markets remain             Press Release   PCC
                       strong, and customer demand has given
                       us a clear line of sight to sustained
                       growth. (App. 1 at 22; FAC ¶ 206.)
39.       10/23/2014   Before I quickly review our ’17 to ’20        Earnings Call   Donegan
                       framework, I want to make sure that it’s
(Pls.’                 clearly understood that we remain fully
No. 8)                 committed to our fiscal ’16 framework.
                       There are a number of factors that are
                       sitting on top of us now that certainly
                       support that confidence. The destocking
                       that we experienced, which I kind of
                       gave a value of that, goes away. The
                       TIMET market shares we have start
                       kicking in and drive their way through
                       ’16. The IGT demand is on us right now,
                       and we have to move that through ’16.
                       The new engine programs, our content,
                       our value that we’ve gotten is at an
                       unprecedented level. And again, that has
                       to transition now through the production
                       – through the development and into
                       production again through our ’16. And
                       the aerostructures wins that we already
                       have in hand that we have got to get out
                       with the new equipment coming in, those
                       are just to name a few, along with the
                       general updemand we’ve seen in the
                       fasteners as well as others. So that ’16

PAGE 28 – OPINION AND ORDER
       Case 3:16-cv-00521-SB      Document 308        Filed 07/17/20    Page 29 of 81




No.3      Date         Challenged Statements                        Forum           Speaker
                       framework is still well intact, and we
                       will move through to that.

                       Off of that, we showed last quarter kind
                       of this ’17 through ’20 framework. The
                       only real comment I want to make at this
                       point in time, there is no change to the
                       framework we laid out. (App. 1 at 23;
                       FAC ¶ 207; App. A at 4.)
40.       10/23/2014   [David Strauss (UBS analyst):] The           Earnings Call   Donegan
                       destocking that you talked about
                       specifically at Forged, I think the 2.5%
                       or whatever it was, how much further
                       can this go out of this customer? [. . .]

                       [Answer:] I would tell you that right
                       now, the schedules that we have on us
                       says that it ends and starts to recover in
                       our Q4 and fully recovers in Q1. We
                       have orders on us that say that. And at
                       this point in time that’s all I can go for.
                       But I would agree with you, it has been a
                       redo with this customer probably 2 to 3
                       times it has been. I do believe that it is
                       getting to the point that it cannot be
                       reduced anymore. So I guess I’d say that
                       my confidence at this point in time is
                       higher that it will in fact stick to the
                       current schedules than it has in the
                       past. (App. 1 at 23-24; FAC ¶ 208.)
41.       10/23/2014   [Robert Stallard (RBC analyst)]: One of Earnings Call        Donegan
                       your customers over here in the U.K. has
                       made it clear they think there’s a lot they
                       can still do on inventory. Are they sort of
                       saying one thing to us and saying
                       something different to you? And
                       ultimately, is there still some downward
                       risk here as they look to further destock
                       not just in Q3 but going forward over the
                       next 12 months?

                       [Answer:] Yes, I obviously can’t answer
                       for any of my customers as to what they
                       do or don’t do. The only thing I can do is
                       take the existing dynamics that we’ve

PAGE 29 – OPINION AND ORDER
       Case 3:16-cv-00521-SB      Document 308         Filed 07/17/20    Page 30 of 81




No.3      Date        Challenged Statements                         Forum           Speaker
                      seen. And if I compare what we saw in
                      the Forged Products world, that would be
                      both in terms of the alloy on the nickel
                      and the titanium side and the Forged
                      shapes, and that would be on, again, the
                      titanium, fan side and the closeddie side.
                      It has been a very aggressive long
                      takeout, different from what we’ve seen
                      on so many other parts of our business.
                      So all that I can answer at this point in
                      time is the demand we’ve seen shuts – or
                      the destocking that we’ve seen just
                      kind of bottoms out and closes off in
                      the Q3 time frame, and then the
                      orders on top of us start to recover.
                      What that customer may be referring to,
                      to you, I can’t answer that for you. I can
                      just tell you kind of what we’re seeing
                      from our standpoint. But I will tell you
                      that the overall Forged has seen it sustain
                      for a long period of time. Again, it tends
                      to be an area to go after. It’s large, it’s
                      expensive and it’s costly. So it’s no
                      surprise. It’s got the longest lead times.
                      It’s no surprise that it’s #1 where you go
                      and attack to go drive inventories down.
                      And in the flip side, it’s going to have
                      the longest lead times coming back,
                      much more so than a fastener or a
                      structural casting. I mean, your lead
                      times are double or triple when you go
                      all the way back to melting metal to
                      deliver an end product. (App. 1 at 24-25;
                      FAC ¶ 209.)
42.       12/3/2014   [Unknown Analyst:] Quickly, you               Credit Suisse   Donegan
                      alluded to the destocking that you’ve had     Global
                      to work against. You’ve said that, that       Industrials
                      should alleviate in the second half of this   Conference
                      fiscal year. We’re most of the way
                      through the third quarter here. Are you
                      seeing that?

                      [Answer:] Yes. We are – yes, we are
                      seeing it. It’s not – I would tell you it’s
                      not – I’ve now got 100% order on me.

PAGE 30 – OPINION AND ORDER
       Case 3:16-cv-00521-SB     Document 308        Filed 07/17/20     Page 31 of 81




No.3      Date        Challenged Statements                        Forum           Speaker
                      What we are seeing as you move into Q4
                      and to Q1, you are seeing a more normal
                      rate that brings you back up. So have we
                      seen the bottom of it? Yes. Are we
                      seeing an increase in order rate? Yes.
                      And I’d say we really get out of it
                      completely by Q1 is about when we get
                      out of it completely. (App. 1 at 25; FAC
                      ¶ 216.)
43.       12/3/2014   [Unknown Analyst:] So to be clear on         Credit Suisse   Donegan
                      this, because what some people have          Global
                      been concerned about was whether this        Industrials
                      was a destock or whether the customer        Conference
                      was either going elsewhere or bringing
                      some work inside, it’s a straight destock.

                      [Answer:] Yes, there’s a lot of product
                      where we got hit on the destock where
                      the application is kind of a – right now
                      we’re kind of sole sourced. So we were
                      able to look at a position where we are
                      the only avenue and you could just – you
                      can track. There’s a huge disconnect in
                      terms of what they’ve pulled out of –
                      you can look at here’s the delivery rates,
                      here’s what they’re ordering, you could
                      see it, you could match it up to a part
                      where we’re the only solution and say,
                      okay, it matches out. On the flip side,
                      when you get to the back half you can
                      start seeing the increase going back
                      towards the build rate. (App. 1 at 25;
                      FAC ¶ 216.)
44.       12/3/2014   So with that, are we done? So I just took    Credit Suisse   Donegan
                      a snapshot of the last 2.5 years. We look    Global
                      at fiscal year ’13, we saw sales growth of   Industrials
                      16%. We turned that 16% sales growth         Conference
                      into 19% improvement in EBIT. Our
                      operating margins for this period
                      expanded 70 basis points, but we were
                      bringing in a number of businesses at the
                      time that had lower performing margins.
                      So we absorbed that, overcame that and
                      still delivered an upside in the margins.
                      It delivered EPS of 15% up and it

PAGE 31 – OPINION AND ORDER
       Case 3:16-cv-00521-SB    Document 308        Filed 07/17/20   Page 32 of 81




No.3      Date       Challenged Statements                        Forum       Speaker
                     delivered free cash of roughly 1.4 –
                     $1.14 billion.

                     Moved into next year, ’14. On top of the
                     16%, another 14% sales growth. We
                     turned that 14% sales growth into 23%
                     EBIT improvement. We drove EBIT
                     margins up 200 basis points in a 12-
                     month period of time, still acquiring
                     other businesses that had a natural drag
                     on that. The EPS went up 22%. Free
                     cash, just under $1.53 billion.

                     First half of ’15. Another 8% up in sales,
                     turned that into EBIT up 12%, continued
                     to expand margins of 120. EPS grew by
                     14% so far and free cash flow was $562
                     million. In this time, in this 2.5- year
                     period of time, you’ve seen a huge
                     development in loads that run through
                     our factories with the re-engining. So all
                     of the development costs came through
                     there, all the downhole casing
                     development is in there. You saw
                     volatile material prices from $5 to $8 a
                     nickel and we had a number of
                     businesses that we brought in. So the
                     acquisition model is very robust at lower.
                     Even given all that volatility, we've been
                     able to see these type results.

                     And in this first half of the year, in our
                     Q2, we had also a customer destocking
                     that was in there, but we brought down
                     another set of assets in TIMET that we
                     had not brought down the year before
                     and that’s in those numbers, too. So you
                     look again at this model that, against a
                     backdrop of a number of things that
                     would be headwind, we’re still able,
                     with the robustness of what we have
                     available to us, this is kind of the
                     drumbeat of what we’ll deliver as an
                     ongoing basis. (App. 1 at 26-27; FAC ¶
                     217.)

PAGE 32 – OPINION AND ORDER
       Case 3:16-cv-00521-SB           Document 308        Filed 07/17/20      Page 33 of 81




III.   FY16 EARNINGS GUIDANCE

       A.      Undisputed Facts

       In January 2013, PCC announced its $15.50-$16.50 EPS Target. (Defs.’ Ex. 39 at 19.)

The FY16 Target referred only to organic EPS, i.e., it excluded the effects of acquisitions and

share repurchases. (Id.)

       PCC retracted its FY16 guidance on January 22, 2015. (Decl. of Richard A. Russo

(“Russo Decl.”) Ex. 58, ECF No. 226-3.) On an earnings call that day, PCC’s Vice President of

Investor Relations Jay Khetani (“Khetani”) explained to investors that PCC had not provided

investors with “insight into our original FY16 discussion[,]” including the “sensitivities and

assumptions” underlying the guidance, and Khetani acknowledged that PCC “went two years

without updating” its guidance and “things changed during that timeframe.” (Russo Decl. Ex. 59

at 9.) On that same call, Donegan also acknowledged that he had reaffirmed the guidance despite

changed circumstances, and that he “accept[ed] the responsibility wholeheartedly.” (Id. at 10.)

       B.      Disputed Facts

               1.      Lead Plaintiffs’ Version of the Facts

       To develop the FY16 Target leading up to the January 2013 issuance, Hagel and Khetani

directed financial analyst Ray Phillips (“Phillips”) to create a financial model for their review.

See Russo Decl. Ex. 8 at 5 (“In developing the [Target] . . . . [Phillips], acting at the direction of

Khetani and/or Hagel, prepared and revised a set of Excel spreadsheets to generate projected

[profit and loss] statements[.]”). Phillips spent several months developing a financial projection

of PCC’s earnings based on PCC’s internal data, historical drop-through rates by division,

external third-party forecasts, Wall Street opinions, and PCC’s then-existing contracts. See Russo

Decl. Ex. 5 (Dep. of Ray Phillips (“Phillips Dep.”)) at 32:2-15 (Phillips testified that “there

[were] hundreds of factors and people that [he] talked to in order to” come up with the most

PAGE 33 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20     Page 34 of 81




accurate FY16 EPS projection possible). Phillips concluded in January 2013 that the “best

financial data available” to him confirmed that the FY16 EPS would be between $13.30 and

$13.80. See Phillips Dep. at 66:22-67:4. According to Phillips, this EPS figure reflected the

“internal consensus” within PCC regarding where EPS could be by FY16. See Phillips Dep. at

65:5-9 (Phillips responding “oh, yeah” in response to whether he had “conversations with

[Khetani and Hagel] . . . arriving at the 13.30 to 13.80 range”). Consistent with Phillips’ figures,

Hagel and Donegan had presented an FY16 EPS projection of $13.72 to PCC’s Board of

Directors in November 2012. See Russo Decl. Exs. 13-14.

       Defendants internally recognized that the FY16 EPS guidance “must top street view[.]”

(Russo Decl. Ex. 9 at 5.) Donegan directed that the FY16 model incorporate a 10% per year

earnings before interest and taxes (“EBIT”) growth rate, but such a growth rate was inconsistent

with available economic data. See Russo Decl. Ex. 4 (Dep. of Shawn Hagel (“Hagel Dep.”)) at

162:9-10 (Hagel responding that “[y]es. There was a phone call” during which Donegan

instructed that the FY16 model should assume a 10% per year EBIT growth); Hagel Dep. at

158:6-13 (Hagel agreeing that “projections for fiscal ‘14, ‘15, and ‘16 . . . . are dismal because

[they show] declining growth”). Nevertheless, Hagel instructed Phillips to “force” the 10%

growth rate into the FY16 Model. See Russo Decl. Ex. 17 (email dated January 18, 2013 where

Phillips explains that “[Hagel] asked me to send you the latest projections to include at least a

10% EBIT CAGR [compound annual growth rate]”). Phillips had to “finagle” revenues to “make

them look at least somewhat defensible” and go against what finance executives instructed him

to do in order to incorporate the 10% growth rate. (Phillips Dep. at 151:6-9.) Even with the

forced 10% growth rate, EPS for FY16 was projected to be only $14.67. (Russo Decl. Ex. 22.)




PAGE 34 – OPINION AND ORDER
       Case 3:16-cv-00521-SB         Document 308       Filed 07/17/20     Page 35 of 81




       Hagel next directed Phillips to “force” both the 10% growth rate and an incremental

margin (i.e., “drop through”) rate of 40% into the model. See Hagel Dep. at 336:18-337:8 (Hagel

testifying that she asked Phillips to run a scenario assuming a 40% drop through rate and a 10%

growth rate). Donegan and Hagel directed the input of these assumptions even though a 40%

drop through rate “for some of [the divisions] had never been achieved and was very unlikely”

and a 10% growth rate across all divisions “when the market demand [was] possibly dropping”

was also unlikely. (Phillips Dep. at 73:17-23.) With these “forced assumptions” input into the

model, Phillips ran a scenario where “EPS [was] in the range of $15.50 to $16.50[.]” See Phillips

Dep. at 87:14-20; see also Suppl. Decl. of Richard A. Russo (“Russo Suppl. Decl.”) Ex. 89, ECF

No. 271-1 (Hagel email to Khetani on March 27, 2015, noting that “Mark add[ed] his own

opinion” to FY16 earnings guidance). Phillips “tried to reason with” Khetani that the range of

$15.50 to $16.50 was “$3 above what we knew to be the appropriate range[.]” (Phillips Dep. at

77:19-78:5.)

       PCC developed an internal tracking mechanism to “assess[] where [PCC’s] performance

was relative to just a very simple linear progression” toward the FY16 Target. (Russo Decl. Ex. 7

at 51:17-24.) Donegan had requested the tracking document, referred to internally as the “FY16

Progression” or “TOC line,” which included a constant 3.4% sequential earnings growth rate to

the FY16 Target. See Russo Decl. Ex. 32 at 4 (the tracking document); id. at 1 (April 17, 2013

email to Hagel stating “Mark asked me to put this together”).

       Donegan, Hagel, and Khetani met every quarter, and discussed PCC’s performance

“against that simple linear progression” to the FY16 Target. (Russo Decl. Ex. 7 (“Khetani Dep.”)

52:12-53:6.) Quarter after quarter, PCC’s EPS results fell below the “line” identified in the FY16

Progression. See Russo Decl. Ex. 33; see also Hagel Dep. at 300:20-301:7 (“Q: [D]espite



PAGE 35 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20     Page 36 of 81




including M&A and stock repo . . . you’re below the line every quarter, right? A: These lines [in

the exhibit] show that it is below, yes. Q: Every quarter for five quarters here, right? A: Yes.”).

       Khetani recognized in April 2014 that PCC should “[a]mend [the] FY16 target” to

provide additional information (Russo Decl. Ex 10 at Slide 3), and was aware in July 2014 that

PCC was “coming further off the line[.]” (Russo Decl. Ex. 49 at Slide 15.) In September 2014,

Khetani and Hagel provided an “Investor Relations Roadmap” to Donegan, recommending that

he “[m]oderate the use of overly enthusiastic language[.]” (Russo Decl. Ex. 51 at 9308-09; Ex.

52 at 143-44.) In October 2014, Hagel instructed Phillips to prepare an EPS “bridge” because

PCC was “so far off the mark,” which was the “result of forcing a top line that is much higher

than the end markets dictated[.]” (Phillips Dep. at 156:24-157:22; 166:25-167:12; 290:21-291:8.)

The EPS bridge reflected an organic FY16 EPS forecast of $13.86. (Russo Decl. Ex. 53 at 7604.)

               2.      Defendants’ Version of the Facts

       Donegan, Hagel, and Khetani “took the lead in developing the Framework and FY16

Target” and they “each performed [their] own analyses of PCC’s operational and financial

opportunities and collaborated to develop an EPS range for [PCC’s] FY16 Target.” (Donegan

Decl. ¶ 33.) Hagel hired Phillips to “work in developing an estimate of FY16 earnings.” (Decl. of

Shawn Hagel (“Hagel Decl.”) ¶ 52, ECF No. 239.) However, Hagel “believed that [Phillips’]

Five-Year Forecast was overly conservative and was not an appropriate starting point for

[PCC’s] modeling of the FY16 Target.” (Hagel Decl. ¶ 53.) Hagel then “directed [Phillips] to

adopt a new modeling approach to forecast FY16 results[.]” (Hagel Decl. ¶ 54.) The assumptions

Hagel directed Phillip to “use in these models were the result of [her] own analysis and

knowledge of PCC’s operations, close collaboration with Mr. Khetani, conversations with [other

PCC employees], and conversations with [Donegan.]” (Hagel Decl. ¶ 55.) Phillips input the

assumptions at Hagel’s direction, and several scenarios he ran reflected “FY16 EPS of $14.90,
PAGE 36 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 37 of 81




$15.65, [] $16.39 . . . . $15.45[,] and $16.91.” (Hagel Decl. ¶ 56.) Donegan never spoke with

Phillips directly about the FY16 model. (Phillips Dep. at 60:11-18.)

       Donegan, Hagel, and Khetani concluded that PCC’s organic FY16 EPS would likely be

$15.50-$16.50. (Donegan Decl. ¶ 45.) Donegan believed that the EPS would be even higher, but

agreed that $15.50-$16.50 was a reasonable forecast. (Id.)

       Throughout the Class Period, Donegan acknowledged to investors that PCC’s growth

would not track a precise, straight line. See, e.g., Defs.’ Ex. 31 at 15 (“[Y]ou obviously look at

any metric or any mode and you plot a straight line. You do see ups and downs to that.”); Defs.’

Ex. 36 at 20 (“So is it ever going to be a straight line? The answer to that question is no.”).

Donegan, Hagel, and Khetani met before each quarterly earnings call to discuss the FY16

earnings guidance, and their judgment was that the FY16 Framework remained intact and PCC

would achieve the FY16 Target. (Donegan Decl. ¶¶ 46-50; Hagel Decl. ¶¶ 58-60.) A critical

factor in PCC’s decision to withdraw the guidance in January 2015 was a precipitous decline in

the price of oil. (Decl. of Christin Hill (“Hill Decl.”) ¶ 49, ECF No. 235; Defs.’ Ex. 63.)

IV.    PULL-IN SALES

       A.      Undisputed Facts

       When a customer accepts early shipment of a product and PCC ships the product to the

customer before it was originally due, the transaction is sometimes referred to as a “pull-in.”

(Donegan Decl. ¶ 65.) PCC, throughout the Class Period, regularly engaged in pull-in sales. See

Defs.’ Ex. 97 (Dep. of Thomas McDonnell (“McDonnell Dep.”)) at 99:14-100:9 (explaining that

pull-in sales were a routine aspect of PCC’s operations).

       To induce customers to accept early delivery, some PCC plants offered customers

discounts and extended payment terms. See Decl. of Eli R. Greenstein (“Greenstein Decl.”) Ex.

68, ECF No. 260-1 (“We are significantly behind . . . . We have been trying to pull forward with

PAGE 37 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308       Filed 07/17/20   Page 38 of 81




customer agreement as much as possible. This particular customer has used this to his

advantage.”); Greenstein Decl. Ex. 69 (Hagel granting “standing approval” for extended payment

terms for pull-ins); Greenstein Decl. Ex. 70 (PCC customer negotiating and securing a 13%

discount in exchange for accepting pull in).

       B.      Disputed Facts

               1.        Lead Plaintiffs’ Version of the Facts

       According to Lead Plaintiffs, pull-ins comprised 16.67% to 27.65% of reported sales

throughout the Class Period at various PCC plants:

 Fiscal         Plant           Pull-ins       Reported          % of     Exhibit(s)
 Quarter                                       Sales             Reported
                                                                 Sales
 2013 Q4        Tilton          $1,800,000     $10,010,00        17.98%   Greenstein Decl.
                                                                          Ex. 3 at 7;
                                                                          Greenstein Decl.
                                                                          Ex. 7.
 2013 Q4        HBE             $25,504,000    $143,367,000      17.79%   Greenstein Decl.
                                                                          Ex. 4.
 2014 Q1        Cherry          $6,176,000     $22,340,000       27.65%   Greenstein Decl.
                                                                          Ex. 5; Russo Decl.
                                                                          Ex. 47, ECF No.
                                                                          226-3.
 2014 Q1        Tilton          $1,500,000     $8,720,000        17.20%   Greenstein Decl.
                                                                          Ex. 7; Russo Decl.
                                                                          Ex. 47.
 2014 Q2        Progressive $2,545,000         $13,119,000       19.40%   Greenstein Decl.
                                                                          Ex. 8.
 2014 Q4        Schlosser       $4,379,000     $17,080,000       25.64%   Greenstein Decl.
                                                                          Ex. 12; Russo Decl.
                                                                          Ex. 47.
 FY2014         Shur-Lok        $20,000,000    $91,034,000       21.97%   Greenstein Decl.
                                                                          Ex. 6; Russo Decl.
                                                                          Ex. 47.
 2015 Q1        Grafton         $14,000,000    $84,001,000       16.67%   Greenstein Decl.
                                                                          Ex. 18; Russo Decl.
                                                                          Ex. 48.
 2015 Q2        Carson          $2,275,000     $14,492,000       16.68%   Greenstein Decl.
                City                                                      Ex. 19; Russo Decl.
                                                                          Ex. 48.

PAGE 38 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20     Page 39 of 81




 Fiscal         Plant          Pull-ins        Reported           % of     Exhibit(s)
 Quarter                                       Sales              Reported
                                                                  Sales
 2015 Q3        Carson         $3,249,000      $14,598,000        22.26%   Greenstein Decl.
                City                                                       Ex. 23; Russo Decl.
                                                                           Ex. 48.

       Some PCC employees worried that shipping parts and obtaining payment early meant

that a customer’s future demand would decrease and ultimately result in missing quarterly

earnings targets. See Greenstein Decl. Ex. 49 (“Problem is BL is not strong enough in Q3/Q4 to

pull without damaging those [quarters].”); Greenstein Decl. Ex. 50 (“This can’t go on and be a

viable company . . . . we both agreed how can PCC keep on pulling in . . . . The house is built on

twigs[.]”); Greenstein Decl. Ex. 44 at 116:17-23 (acknowledging that after pulling in sales the

next quarter would yield lower sales).

       Due to the general acceptance that pull-ins negatively impacted future earnings, some

divisions sought to curtail their reliance on pull-ins during the Class Period. See Greenstein Decl.

Ex. 54 (“I will be participating at Kevin’s GM meeting . . . presenting a detailed plan on how we

will grow the business and eliminate the need for pull-ins.”). PCC’s managers recognized that

without pulling in sales, PCC would fall further off the trajectory and be less likely to achieve the

FY16 Target. See Greenstein Decl. Ex. 56 (“I also heard rumors that Kevin S wants us to stop

pulling from future quarters—if this is the case then the only way to do that is to not keep

increasing the sales forecast.”); Phillips Dep. 178:21-186:3 (Phillips testifying that Hagel and

Donegan regularly opined that PCC needed to stop pull-ins); Greenstein Decl. Ex. 75 (“[T]he

obvious concern is that we are driving over the edge of a cliff”).

       PCC ignored the negative impact of pull-in sales, and instead increased pull-ins to mask

sluggish organic growth. See Greenstein Decl. Ex. 57 (explaining that “sales goals and objectives

are based on new sales opportunities and pull ins . . . . this is becoming our standard practice”).

PAGE 39 – OPINION AND ORDER
       Case 3:16-cv-00521-SB         Document 308        Filed 07/17/20     Page 40 of 81




                2.      Defendants’ Version of the Facts

        Throughout the Class Period, pull-ins were a routine aspect of PCC’s business and

resulted in benefits to PCC. See McDonnell Dep. at 99:14-100:9 (explaining that it “doesn’t

make any sense . . . to have the parts on the shelf” when they were completed early, and

“reaching out [was] a normal course of commercial activities” because plants wanted to “turn

[parts] into cash”); Defs.’ Ex. 84 (“Buck Dep.”) 117:4-13 (“[W]e have done pull-ins probably for

20 years.”); Defs.’ Ex. 98 (“Morley Dep.”) 158:15-159:1 (“We used pull forwards at any time. I

keep repeating. If we had—if there was finished material on the dock that was early, then we

would always attempt to try to get the customer to take it.”); Defs.’ Ex. 105 at 37:19-24 (the

Rolls-Royce 30(b)(6) deponent testified that “I would say [pull-ins] were consistent through the

entire period 2012 to 2015”). Pull-ins resulted from strategic decisions by PCC plant managers

who scheduled production to avoid operating below peak plant capacity one month and above it

another month. See Buck Dep. at 31:2-23 (explaining that PCC scheduled production so that a

plant manager could make full use of the available resources). When a plant completed a part

early, it would seek customer approval to ship it early. See McDonnell Dep. at 99:14-100:9

(explaining that pull-ins had to be accepted by customers).

        During the Class Period, pull-ins had only a -0.55 to 0.78% net impact on reported sales.

(Defs.’ Mot. Summ. J. at 17) (citing Hill Decl. ¶ 64). Pull-ins were sustained at low levels

throughout the Class Period and had no negative impact on PCC’s overall business. See Donegan

Decl. ¶ 66 (“[T]he impact of pull-ins requested by PCC’s facilities was [immaterial] to PCC’s

reported financial results.”).

///

///

///
PAGE 40 – OPINION AND ORDER
       Case 3:16-cv-00521-SB         Document 308       Filed 07/17/20   Page 41 of 81




V.     DESTOCKING

       A.     Undisputed Facts

       During the Class Period, Rolls-Royce, a key PCC customer, began an “inventory

reduction program within the civil aerospace division[.]” (Decl. of Michael Mosley (“Mosley

Decl.”) ¶ 16, ECF No. 241.) Mosley, Rolls-Royce’s Chief Operating Officer (“COO”), informed

Donegan in 2013 that Rolls-Royce would be reducing its inventory, otherwise known as

“destocking.” (Mosley Decl. ¶ 17.)

       B.     Disputed Facts

              1.     Lead Plaintiffs’ Version of the Facts

       PCC expected destocking to continue throughout the Class Period. See Greenstein Decl.

Ex. 83 (explaining that “[Rolls-Royce] future demand” would be “reducing from 250 in 2013 to

226 in 2014 to 99 in 2015”); Greenstein Decl. Ex. 84 (email to Donegan and Hagel showing a

decline in Rolls-Royce demand from FY2014 to FY2015); Greenstein Decl. Ex. 78 (email in

May 2014 acknowledging that Rolls-Royce is “going to continue to reduce inventory so [PCC]

will see more volume reductions”). Rolls-Royce never told Donegan that destocking was only

temporary. See Greenstein Decl. Ex. 79 at 70:9-20 (Rolls-Royce employee testifying that based

on his review of internal communications between Rolls-Royce and PCC, no one told Donegan

that destocking was temporary).

              2.     Defendants’ Version of the Facts

       When Rolls-Royce began destocking in early May 2013, Mosley expected destocking to

conclude by the end of 2013. (Mosley Decl. ¶ 16.) Mosley shared this information with Donegan

during meetings throughout 2013. (Mosley Decl. ¶ 17.)

       By early 2014, Mosley achieved his inventory reduction goal, but to his surprise he was

instructed to reduce inventory even further. (Defs.’ Ex. 99 (Dep. of Michael Mosley (“Mosley

PAGE 41 – OPINION AND ORDER
       Case 3:16-cv-00521-SB         Document 308        Filed 07/17/20     Page 42 of 81




Dep.”)) at 212:21-214:7.) Mosley undertook this additional inventory reduction program, which

he expected to conclude at the end of 2014, and shared his plan with Donegan. (Mosley Dep. at

212:21-214:7.)

       PCC plant executives also informed Donegan that destocking would be temporary, and

that they expected that Rolls-Royce demand would rebound by the end of FY15. See, e.g., Defs.’

Ex. 81 (showing that sales to Rolls-Royce would begin to recover in Q4 of FY15). However, in

late 2014 and early 2015, “additional market conditions unexpectedly reduced or temporarily

delayed demand for Rolls-Royce engines further” and “[t]hese unexpected developments caused

Rolls-Royce to again re-evaluate its inventory position and extend [destocking] into 2015.”

(Mosley Decl. ¶ 22.)

       Mosley informed Donegan in “late 2014 or early 2015 that Rolls-Royce was

unexpectedly continuing” its destocking program into 2015. (Mosley Decl. ¶ 23.) Donegan

disclosed this development to investors on the January 22, 2015, earnings call, which took place

after the close of the Class Period. See Defs.’ Ex. 38 at 6 (“[W]e are assuming that a single

customer who [has] been destocking continues that activity and that demand steps down from Q3

to Q4[.]”).

       Despite the destocking, PCC’s market share increased from            of Rolls-Royce’s total

expenditures in 2011-12 to          in 2015-2016. (Mosley Dep. at 205:11-206:2.)

VI.    MARKET REACTION

       On January 22, 2015, PCC acknowledged that its “FY16 results will be below previously

stated EPS targets of $15.50 to $16.50[.]” (Russo Decl. 59 at 6.) Lead Plaintiffs’ expert posits

four distinct corrective disclosure events: January 23, 2014, July 24, 2014, October 23, 2014, and

January 16-20, 2015. (Russo Decl. Ex. 68 at 2.)



PAGE 42 – OPINION AND ORDER
         Case 3:16-cv-00521-SB        Document 308       Filed 07/17/20    Page 43 of 81




         A.     January 23, 2014

         On January 23, 2014, PCC “issued a press release announcing third quarter fiscal 2014

results.” Id. at 52. PCC reported sales of $2.36 billion, which was below the analyst estimate of

$2.46 billion. Id. Sales reflected 1% growth, while “[a]nalysts were expecting higher organic

growth in the 4% to 5% range.” Id. PCC reported an EPS of $2.95, which missed the consensus

analyst estimate of $3.03 to $3.04. Id.

         Lead Plaintiffs’ expert’s review of “analyst commentary confirms that, despite [PCC’s]

continued attempts to reassure the market that it would meet the FY16 EPS Target, there was

additional skepticism in the market about whether” that would be possible. Id. at 53. The 2013

third quarter results caused PCC stock “to decline by 2.28%, or $6.16 per share[.]” Id. at 64. This

decline was a “signal that the market was becoming skeptical of the Company’s reassurances that

it was still on track to meet its FY16 EPS Target.” Id. Additionally, “there was heavy trading

volume of 3.0 million shares on this day, which is more than four times greater than the average

daily trading volume of 0.7 million shares during the Class Period.” Id. at 64-65.

         B.     July 24, 2014

         On July 24, 2014, PCC held an earnings call and issued a press release announcing its

first quarter 2015 results. Id. It announced $2.53 billion in sales which “was below consensus

expectations by approximately $69 million (or about 2.67%).” Id. PCC reported an EPS of $3.32

which was $0.03 below analyst expectations. Id.

         PCC stock declined by 4.89% on July 24, 2014, or $12.23 a share. Id. at 73. Additionally,

there “was heavy trading volume of 4.4 million shares on this day, which is more than six times

greater than the average daily trading volume of 0.7 million shares during the Class Period.” Id.

at 74.

///

PAGE 43 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20     Page 44 of 81




       C.      October 23, 2014

       On October 23, 2014, PCC announced its second quarter 2015 earnings before the market

opened, and held a conference call with investors later that morning. Id. at 75. PCC reported

$2.52 billion in sales, which missed analysts’ consensus by $20 million. Id. PCC reported an

EPS of $3.24, and missed analysts’ expectations by $0.08. Id. “Even though [PCC] reported a

year-over-year increase in sales and EPS, [its] results once again fell short of analysts’

expectations[.]” Id.

       On October 23, 2014, “negative earnings information caused [PCC common stock] to

decline by 3.18%, or $7.20 per share[.]” Id. at 87. Additionally, “there was heavy trading volume

of 2.8 million shares on this day, which is nearly four times greater than the average daily trading

volume of 0.7 million shares during the Class Period.” Id.

       D.      January 16-20, 2015

       PCC announced its preliminary third quarter 2015 financial results after the market

closed on January 15, 2015. Id. at 90. PCC “reported revenues of $2.42 billion to $2.47 billion

and earnings per share of $3.05 to $3.10, which fell below analyst expectations of $2.56 billion

in revenue and EPS of $3.40, respectively.” Id.

       On January 16, 2015, “the negative pre-announcement caused [PCC common stock] to

decline by 10.24%, or $22.50 per share[.]” Id. at 95. Additionally, “there was heavy trading

volume of 14.4 million shares on this day, which is nearly twenty times greater than the daily

average daily trading volume of 0.7 million shares during the Class Period.” Id. On January 22,

2015, PCC announced its third quarter earnings in full and held a conference call withdrawing its

FY16 guidance. Id. at 97.

///

///

PAGE 44 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308       Filed 07/17/20     Page 45 of 81




                                            ANALYSIS

I.     STANDARD OF REVIEW

       Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). On a motion

for summary judgment, the court must view the facts in the light most favorable to the non-

moving party, and draw all reasonable inferences in favor of that party. Porter v. Cal. Dep’t of

Corr., 419 F.3d 885, 891 (9th Cir. 2005). The court does not assess the credibility of witnesses,

weigh evidence, or determine the truth of matters in dispute. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249 (1986). “Where the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party, there is no genuine issue for trial.” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation and internal quotation marks

omitted).

II.    THE SAFE HARBOR

       Defendants argue that the Court should grant their motion for summary judgment on the

ground that forty-two of the forty-four statements are protected by one of the prongs of the Safe

Harbor for forward-looking statements. See Defs.’ Mot. Summ. J. at 30 (listing Statements 1-7,

11-17, 19-31, 34-36, 38-39, and 44) and 43 (listing Statements 9-10, 12, 14, 18, 25, 32-33, and

40-43.) The Court agrees in part.

       A.      Legal Framework

       Section 10(b) of the Exchange Act makes it unlawful “for any person . . . [t]o use or

employ, in connection with the purchase or sale of any security . . . any manipulative or

deceptive device or contrivance in contravention of such rules and regulations as the

Commission may prescribe[.]” 15 U.S.C. § 78j(b). SEC Rule 10b–5, promulgated under the

authority of Section 10(b), in turn, provides:

PAGE 45 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 46 of 81




       It shall be unlawful for any person . . . (a) To employ any device, scheme, or
       artifice to defraud, (b) To make any untrue statement of a material fact or to omit
       to state a material fact necessary in order to make the statements made, in light of
       the circumstances under which they were made, not misleading, or (c) To engage
       in any act, practice, or course of business which operates or would operate as a
       fraud or deceit upon any person, in connection with the purchase or sale of any
       security.

17 C.F.R. § 240.10b–5. The elements of a Rule 10b-5 claim are: (1) a material misrepresentation

or omission of fact, (2) scienter, (3) in connection with the purchase or sale of a security, (4)

transaction and loss causation, and (5) economic loss. See Dura Pharm., Inc. v. Broudo, 544 U.S.

336, 341-42 (2005).

        “Even where a plaintiff has properly pleaded all six elements of a Section 10(b)

violation, the allegedly false or misleading statement may be shielded from liability by the ‘safe

harbor’ provision of the PSLRA.” In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1141 (9th

Cir. 2017). A defendant is not liable for any statement that is “identified as a forward-looking

statement, and is accompanied by meaningful cautionary statements identifying important factors

that could cause actual results to differ materially from those in the forward-looking statement,”

or if the plaintiff fails to prove the statement was made “with actual knowledge . . . that [it] was

false or misleading.” 15 U.S.C. § 78u-5(c)(1). In other words, a defendant is not liable for a

statement that is forward looking that “either is accompanied by cautionary language or is made

without actual knowledge that it is false or misleading.” In re Quality Sys., 865 F.3d at 1141.

       Forward-looking statements include “‘any statement regarding (1) financial projections,

(2) plans and objectives of management for future operations, (3) future economic performance,

or (4) the assumptions underlying or related to any of these issues.’” Police Ret. Sys. of St. Louis

v. Intuitive Surgical, Inc., 759 F.3d 1051, 1058 (9th Cir. 2014) (quoting No. 84 Emp’r-Teamster

Joint Council Pension Tr. Fund v. Am. W. Holding Corp., 320 F.3d 920, 936 (9th Cir. 2003)).



PAGE 46 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20     Page 47 of 81




“[M]ixed” statements contain “non-forward looking statements about current and past facts as

well as forward looking statements about projected growth and revenue in earnings.” In re

Quality Sys., 865 F.3d at 1141. The Safe Harbor “is designed to protect companies and their

officials from suit when optimistic projections of growth in revenues and earnings are not borne

out by events[,]” but “‘[t]he mere fact that a statement contains some reference to a projection of

future events cannot sensibly bring the statement within the safe harbor if the allegation of

falsehood relates to non-forward looking aspects of the statements.’” Id. at 1142 (quoting In re

Stone & Webster, Inc. Sec. Litig., 414 F.3d 187, 213 (1st Cir. 2005)). Accordingly, when faced

with a “mixed” statement, the Court must examine whether, “as a whole, the challenged

statements relate[] to future expectations and performance.” Intuitive Surgical, 759 F.3d at 1059.

       Under the Safe Harbor, “‘forward looking statements’ are not actionable as a matter of

law if they are identified as such and accompanied by ‘meaningful cautionary statements

identifying important facts that could cause actual results to differ materially from those in the

forward looking statement.’” In re Solarcity Corp. Sec. Litig., 274 F. Supp. 3d 972, 990 (N.D.

Cal. 2017) (citing 15 U.S.C. §78u-5(c)(1)(A)(i)). The “cautionary language also must have

consisted of non-boilerplate warnings that were tailored to the forward-looking statements.”

Zaghian v. Farrell, 675 F. App’x 719, 720 (9th Cir. 2017). A defendant’s cautionary language is

not meaningful if it does not sufficiently address the harm that resulted. See id. (holding that a

“boilerplate warning [that] pertained to a discussion regarding potential product defects and

supply chain disruption, neither of which occurred in this instance” was not meaningful

cautionary language).

       Importantly, “if a forward-looking statement is identified as such and accompanied by

meaningful cautionary statements, then the state of mind of the individual making the statement



PAGE 47 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 48 of 81




is irrelevant, and the statement is not actionable regardless of the plaintiff’s showing of scienter.”

In re Cutera Sec. Litig., 610 F.3d 1103, 1112 (9th Cir. 2010).

       B.      Safe Harbor’s First Prong

       Defendants assert that forty-two of the forty-four statements are forward-looking (all but

Statements 8 and 37), and that all but Statements 12, 18, and 19 were accompanied by

meaningful cautionary language.

               1.      Forward-Looking Statements

                       a.      “On the Line” Statements

       In its order denying Defendants’ motion to dismiss, the Court examined whether the Safe

Harbor protects certain statements regarding the FY16 Target, and concluded that some of those

statements “do not fit within the PSLRA’s definition of a forward-looking statement because

they contain representations of present fact and omit material information.” Murphy v. Precision

Castparts Corp., No. 3:16-cv-00521-SB, 2017 WL 3084274, at *13 (D. Or. June 27, 2017); see

also In re Quality Sys., 865 F.3d at 1142 (holding that “the safe harbor is not designed to protect

companies and their officials when they knowingly make a materially false or misleading

statement about current or past facts[,] [n]or is the safe harbor designed to protect them when

they make a materially false or misleading statement about current or past facts, and combine

that statement with a forward-looking statement”); In re Apple Inc. Sec. Litig., No. 19-cv-02033-

YGR, 2020 WL 2857397, at *12 (N.D. Cal. June 2, 2020) (“[S]tatements involving future

predictions are actionable when they make representations about the past or present that ‘can

demonstrably be proven false.’”) (citations omitted). The Court stands by its prior ruling with

respect to all but one of those statements:

        •      We’re pretty much on that drum beat. (Statement 11)



PAGE 48 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 49 of 81




       •        [W]e have a line. If I go from where we were and blow my way out to that 2016
               timeframe, I get a line. We hover around that line. (Statement 15)

           •   [T]he framework for our FY16 [EPS target] . . . is all intact. (Statement 22)

           •   Nothing has gone negative . . . in terms of the [EPS] framework, not at all.
               (Statement 24)

           •   I want to be clear in regards to FY16 targets. I want to reaffirm the target and the
               framework is in place. (Statement 34)

       •       [W]e remain fully committed to our FY16 framework and there is no change to
               the [2016 EPS] framework we laid out. (Statement 39)

Murphy, 2017 WL 3084274, at *13. The one exception is Statement 29, which the Court

acknowledges is a forward-looking statement: “we obviously feel very, very, very solid about

kind of what’s out there.” In context, Donegan said that he feels “solid” about the FY16 Target,

which is merely a reaffirmation of the FY16 Target without a representation of current

conditions, like the other mixed statements.

       Although many of the mixed statements reaffirm the FY16 Target (which would qualify

as forward-looking), each statement also suggests that PCC was currently positioned within the

Framework, or on “the line,” or on the “drumbeat,” suggesting that PCC was currently meeting

its anticipated benchmarks on the road to the FY16 Target. See In re Quality Sys., 865 F.3d at

1142 (citing cases in which courts held that statements such as “[the company] has on hand and

has access to sufficient sources of funds to meet its anticipated [needs]” and “sales [a]re ‘still

going strong’” were mixed statements not protected by the Safe Harbor) (quoting In re Stone &

Webster, 414 F.3d at 211-13 and Makor Issues & Rights, Ltd. v. Tellabs Inc., 513 F.3d 702, 705

(7th Cir. 2008)); Kipling v. Flex Ltd., No. 18-CV-02706-LHK, 2020 WL 2793463, at *10 (N.D.

Cal. May 29, 2020) (finding that challenged statements from earnings calls and investor

conferences “constitute ‘mixed statements’” that “contain forward-looking portions and non-



PAGE 49 – OPINION AND ORDER
       Case 3:16-cv-00521-SB         Document 308        Filed 07/17/20     Page 50 of 81




forward-looking portions”); NECA-IBEW Pension Tr. Fund v. Precision Castparts Corp., No.

3:16-cv-01756-YY, 2017 WL 4453561, at *11-12 (D. Or. Oct. 3, 2017) (holding that although

the challenged “statement relates to the forecasts, the statement is properly construed as a present

assessment of the company’s intentions at the time of the proposed merger” and was therefore

not a forward-looking statement), adopted, 2018 WL 533912 (D. Or. Jan. 24, 2018).

       Defendants compare Donegan’s “on the line” statements to cases in which courts have

held that the Safe Harbor protects statements that a company is “on track” to meet an anticipated

future event. (Defs.’ Mot. Summ. J. at 31-32.) In fact, courts are split on whether such “on track”

statements are forward-looking. See Szymborski v. Ormat Techs., Inc., 776 F. Supp. 2d 1191,

1198-99 (D. Nev. 2011) (“The authority on whether statements that a company is ‘on track’ are

forward-looking statements is split[.]”); compare Pompano Beach Police & Firefighters’ Ret.

Sys. v. Las Vegas Sands Corp., 732 F. App’x 543, 546-47 (9th Cir. 2018) (“‘[O]n track’ falls

within the safe harbor of forward-looking statements. It discusses ‘plans and objectives of

management for future operations[.]’” (quoting Intuitive Surgical, Inc., 759 F.3d at 1058));

Guangyi Xu v. ChinaCache Int’l Holdings Ltd., No. 15-07952 CASR, 2017 WL 114401, at *5-6

(C.D. Cal. Jan. 9, 2017) (holding that statement that company was “on track” to complete

migration to a new platform was forward-looking); and In re ECOtality, Inc. Sec. Litig., No. 13-

3791 SC, 2014 WL 4634280, at *5-7 (N.D. Cal. Sept. 16, 2014) (holding that “on track to begin

delivery in the third quarter” was a forward-looking statement); with Bielousov v. GoPro, Inc.,

No. 16-cv-06654-CW, 2017 WL 3168522, at *5 (N.D. Cal. July 26, 2017) (holding that “[w]e

believe we’re still on track to make [our revenue guidance] as well” was a “statement of present

opinion [that] is not forward-looking, and therefore is not covered by the PSLRA safe harbor

provision”); Mulligan v. Impax Labs, Inc., 36 F. Supp. 3d 942, 964-65 (N.D. Cal. 2014) (finding



PAGE 50 – OPINION AND ORDER
       Case 3:16-cv-00521-SB           Document 308        Filed 07/17/20     Page 51 of 81




that “on track” was a representation of current fact); In re Copper Mountain Sec. Litig., 311 F.

Supp. 2d 857, 880 (N.D. Cal. 2004) (holding that statement “on track” to meet future goals was

not forward-looking “to the extent that such statement[] rested upon a characterization of the

present state of the company”); In re Secure Computing Corp. Sec. Litig., 120 F. Supp. 2d 810,

818 (N.D. Cal. 2000) (“on track to meet analysts’ earnings expectations” was not forward-

looking); cf. In re Nimble Storage, Inc. Sec. Litig., 252 F. Supp. 3d 848, 854 n.8 (N.D. Cal. 2017)

(“[A]lleged optimistic statements indicating that a company is ‘on track’ to meet a certain goal

are, without more, inactionable puffery.” (citing In re Wet Seal, Inc. Sec. Litig., 518 F. Supp. 2d

1148, 1168-69 (C.D. Cal. 2007) and In re Copper Mountain Sec. Litig., 311 F. Supp. 2d at 880)).

       On the one hand, “on track” suggests that the company’s current condition is as the

company had anticipated when it issued the guidance. On the other hand, investors could also

reasonably interpret “on track” merely to mean that the company continues to believe that it will

reach its target in the future. But in any event, the “on track” cases present a closer call than the

statements at issue here. Donegan’s statements that PCC was “on the line,” or “on the drumbeat,”

or that the “framework” is intact provide more specific information than “on track.” The

statements at issue here more forcefully suggest that PCC is currently positioned right where it

anticipated it would be when it issued the guidance, i.e., that it had achieved an incremental

benchmark. See Cutler v. Kirchner, 696 F. App’x 809, 814 (9th Cir. 2017) (“[T]he question is

whether a reasonable investor would understand [the statements], in context, to communicate

only a general optimism, or a factual representation about the actual condition of [the

company’s] business[.]”).

       Thus, the Court holds that the mixed statements excerpted above (Statements 11, 15, 22,

24, 34, and 39) are not forward-looking, and that Statements 26 (“the framework is intact”) and



PAGE 51 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308       Filed 07/17/20     Page 52 of 81




36 (“we’ve been able to stay on that continuum”) also fall in this same category of mixed

statements not subject to Safe Harbor protection.

                       b.     Other Mixed Statements

       Three other Challenged Statements contain present facts combined with forward-looking

statements: Statement 9 (including statements about current as well as future destocking);

Statement 14 (“we’re seeing good demand from large commercial”); and 25 (“[M]y contracts are

in place. I got share. I know what it is. The build rates are announced.”). These statements

similarly do not qualify for Safe Harbor protection. See Rodriguez v. Gigamon, Inc., 325 F.

Supp. 3d 1041, 1050-51 (N.D. Cal. 2018) (holding that where the defendant “made mixed

statements containing forward-looking and non-forward-looking statements[,]” including “facts

regarding the present state of the Company[,]” the “non-forward-looking portions of [his]

statement are not protected by the Safe Harbor Provisions of the PSLRA” (citing In re Quality

Sys., 865 F.3d at 1141)).

                       c.     Not Forward-Looking

       Several of the Challenged Statements are not forward looking at all: Statement 7 (“We

are achieving strong earnings growth on stable commercial aircraft schedules, gaining share on

new airframe and engine development programs . . . .”); 23 (“[T]his I wouldn’t even almost

consider destocking. I think there was—kind of if I go through the course of mid-last year, there

was probably a realignment and a balancing as the 787 started getting some drumbeat to it . . .

this to me felt more like a year-end shift, moving product 2 to 3 weeks to the right versus what

would have come into some customers’ fiscal year end. So it did not feel like a destocking.”); 28

(“We—typically we have a pattern that we will when we—we under-commit and over-deliver.

That’s pretty much kind of what our motto is from that standpoint.”); and 42 (“[Y]es, we are

seeing [destocking alleviating].”).

PAGE 52 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 53 of 81




       In sum, the Court finds that Statements 7, 9, 11, 14-15, 22-26, 28, 34, 36, 39, and 42 are

not forward-looking when viewed as a whole and are therefore not protected by the Safe Harbor.

                       d.      Forward-Looking

       The Court agrees with Defendants that the statements reaffirming the FY16 Target that

do not also reflect PCC’s current position, as well as the statements predicting that destocking

was only temporary (i.e., will end in the future), are entitled to Safe Harbor protection as

forward-looking statements, regardless of whether the speaker believed the statements to be true

at the time. See Intuitive Surgical, 759 F.3d at 1058 (“The alleged misstatements in analyst calls

are classic growth and revenue projections, which are forward-looking on their face.” (citing In

re Cutera Sec. Litig., 610 F.3d at 1111)); City of Hialeah Empls. Ret. Sys. v. FEI Co., 289 F.

Supp. 3d 1162, 1173 (D. Or. 2018) (“Expressing confidence or lack thereof in a given projection

is not different from making a projection. Every statement of a future projection carries at least

the implicit assertion that the speaker or writer of that statement believes it.”); In re Leapfrog

Enters., Inc. Sec. Litig., 527 F. Supp. 2d 1033, 1046 (N.D. Cal. 2007) (“Here, each of the

financial forecast statements identified by defendants as forward-looking falls squarely within 15

U.S.C. § 78u-5(i)(1)(A)-(D) as each is a statement predicting the company’s future expected

sales or other financial results.”). The Court finds that the following statements are forward-

looking when viewed as a whole: 1-6, 10, 13, 20-21, 27, 29-33, 35, 38, 40-41, and 43-44.5

               2.      Meaningful Cautionary Language

        Defendants argue that all of these forward-looking statements were accompanied by

meaningful cautionary language. (Defs.’ Mot. Summ. J. at 33.) Lead Plaintiffs respond that


       5
         Of note, many of these statements are also nonactionable because they include only
“puffery” type of language, such as “moving in the right direction” (Statement 6), “very, very,
very solid” (Statement 29), and “solid” (Statement 31).

PAGE 53 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308          Filed 07/17/20   Page 54 of 81




Defendants’ cautionary language was boilerplate and not sufficiently meaningful. (Pls.’ Opp. at

25.)

                       a.        Forward-Looking Statements

       The parties do not dispute that each earnings call began with a Safe Harbor warning,

stating: “Information included within this presentation describing the projected growth and

future results and events constitutes forward-looking statements, within the meaning of the

[PSLRA] of 1995,” and “[a]ctual results in future periods may differ materially from the

forward-looking statements because of a number of risks and uncertainties.” (Defs. Mot. Summ.

J. at 7.) PCC’s warning identified a wide array of risks:

       [I]ncluding but not limited to fluctuations in the aerospace, power generation, and
       general industry cycles; the relative success of our entry into new markets;
       competitive pricing; the financing viability of our significant customers; the
       concentration of a substantial portion of our business with a relatively small
       number of key customers; the impact on the Company of customer or supplier
       labor disputes; demand, timing, and market acceptance of new commercial and
       military programs, including the Boeing 787; the availability and cost of energy,
       raw materials, supplies, and insurance; the cost of pension and postretirement
       medical benefits; equipment failures; product liability claims; relations with our
       employees; our ability to manage our operating costs and to integrate acquired
       businesses in an effective manner, including the ability to realize expected
       synergies; misappropriation of our intellectual property rights; governmental
       regulations and environmental matters; risks associated with international
       operations and world economies; the relative stability of certain foreign
       currencies; the impact of adverse weather conditions or natural disasters; the
       availability and cost of financing; and implementation of new technologies and
       process improvements.

Russo Decl. Ex. 24 at Slide 2.

       Courts have consistently held that similar cautionary language is sufficiently meaningful.

See, e.g., Intuitive Surgical, 759 F.3d at 1059 (holding that warning that “[a]ctual results may

differ materially from those expressed or implied, as a result of certain risks and uncertainties[,]”

accompanied by “[t]hese risks and uncertainties are described in detail in the company’s [SEC]

filings” and “[p]rospective investors are cautioned not to place undue reliance on such forward-
PAGE 54 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20     Page 55 of 81




looking statements” was sufficiently meaningful); In re Solarcity, 274 F. Supp. 3d at 993

(holding that the statement “[f]orward-looking statements should not be considered a guarantee

of future performance or results, and reflect information that may change over time” with a

cross-reference to the defendant’s shareholder letter, slides, and SEC filings was sufficiently

meaningful).

       Consistent with this precedent, the Court concludes that PCC’s cautionary language was

sufficiently meaningful to qualify the forward-looking statements identified above for Safe

Harbor protection. See Empls. Teamsters Local Nos. 175 & 505 Pension Tr. Fund v. Clorox Co.,

353 F. 3d 1125, 1133 (9th Cir. 2004) (holding that where “sufficient warnings accompanied the

[statements at issue] . . . Clorox [was] protected from liability under the safe harbor provision”).

Accordingly, the Court enters summary judgment in favor of Defendants with respect to

Statements 1-6, 10, 13, 20-21, 27, 29-33, 35, 38, 40-41, and 43-44.

                       b.      Mixed Statements

       With respect to the mixed statement identified above, the Ninth Circuit has instructed that

“[w]here a forward-looking statement is accompanied by a non-forward-looking factual

statement that supports the forward-looking statement, cautionary language must be understood

in the light of the non-forward-looking statement.” In re Quality Sys., 865 F.3d at 1146.

Accordingly, “[i]f the non-forward-looking statement is materially false or misleading, it is likely

that no cautionary language—short of an outright admission of the false or misleading nature of

the non-forward-looking statement—would be ‘sufficiently meaningful’ to qualify for the safe

harbor.” In re Quality Sys., 865 F.3d at 1146-47.

       In In re Quality Systems, the Ninth Circuit held that “[w]here, as here, forward-looking

statements are accompanied by non-forward-looking statements about current or past facts, that

the non-forward-looking statements are, or may be, untrue is clearly an ‘important factor’ of
PAGE 55 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 56 of 81




which investors should be made aware.” In re Quality Sys., 865 F.3d at 1148 (holding that “[t]he

cautionary language used by Defendants failed to correct these materially false and misleading

non-forward-looking statements”).

       Similarly here, if Defendants’ statements about PCC’s current state of affairs were

materially false and misleading, the cautionary statements were not adequate to protect the

forward-looking portions of those mixed statements. See In re Quality Sys., 865 F.3d at 1148

(“Because Defendants made materially false or misleading non-forward-looking statements

about the state of QSI’s sales pipeline, virtually no cautionary language short of an outright

admission that the non-forward-looking statements were materially false or misleading would

have been adequate.”). Therefore, the Safe Harbor provides no protection for the mixed

statements.

       C.      Safe Harbor’s Second Prong

       Forward-looking statements that were not accompanied by meaningful cautionary

language may nevertheless find protection under the Safe Harbor if Lead Plaintiffs fail to prove

that any statement was made “with actual knowledge . . . that [it] was false or misleading.” 15

U.S.C. § 78u-5(c)(1); see also In re Cutera Sec. Litig., 610 F.3d at 1112 (“Those statements

[unaccompanied by meaningful cautionary language] fall outside the safe harbor if the plaintiff

can allege facts that would create a strong inference that the defendants made the forecast(s) at

issue with ‘actual knowledge . . . that the statement was false or misleading.’” (quoting 15 U.S.C.

§ 78u–5(c)(1)(B)(i))); Azar v. Yelp, Inc., No. 18-cv-00400-EMC, 2018 WL 6182756, at *8 (N.D.

Cal. Nov. 27, 2018) (“Actual knowledge is a higher standard than the deliberate recklessness

standard applied to non-forward-looking statements. A company that makes forecasts knowing

that a problem exists is not liable if it could still have believed that the problem was

surmountable and the forecast could still be met.”) (citations omitted).
PAGE 56 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308       Filed 07/17/20     Page 57 of 81




       Here, the parties agree that Donegan’s statements at the Citi Global Industries

Conference were not accompanied by any cautionary language: Statements 12, 18, and 19.

Portions of those statements were forward-looking, and for those portions, Lead Plaintiffs must

prove that Donegan made the statement with actual knowledge that it was false and misleading.

These statements relate to whether PCC was tracking the anticipated FY16 Framework, or the

“line” to its FY16 Target, and whether destocking would continue. As discussed below, disputed

issues of material fact remain as to whether Donegan was aware when he made the statements

that they were materially false or misleading, and therefore the Court cannot determine whether

Statements 12, 18, and 19 are protected by the Safe Harbor’s second prong. See In re

Stratosphere Corp. Sec. Litig., 66 F. Supp. 2d 1182, 1192 (D. Nev. 1999) (denying summary

judgment on second prong of the Safe Harbor in light of “triable issues as to the existence of

actual knowledge of falsity” with respect to the statement at issue).

III.   OTHER NONACTIONABLE STATEMENTS

       Defendants move for summary judgment on Statements 1-7, 11-17, 19-31, 34-36, 38-39,

and 44, arguing that they are nonactionable puffery or mere statements of opinion. (Defs.’ Mot.

Summ. J at 39.) Of those statements, the only that remain at issue are Statements 7, 11-12, 14-17,

19, 22-26, 28, 34, 36, and 39.

       Non-actionable “puffery” involves “expressions of opinion, as opposed to knowingly

false statements of fact[.]” Or. Pub. Emps. Ret. Fund v. Apollo Grp. Inc., 774 F.3d 598, 606 (9th

Cir. 2014). Investors “do not rely on vague statements of optimism like ‘good,’ ‘well-regarded,’

or other feel good monikers.” In re Cutera Sec. Litig., 610 F.3d at 1111 (“[P]rofessional

investors, and most amateur investors as well, know how to devalue the optimism of corporative

executives.”). Generally, statements “that are capable of objective verification are not ‘puffery’

and can constitute material misrepresentations.” Or. Pub. Emps., 774 F.3d at 606. “Interpretation
PAGE 57 – OPINION AND ORDER
       Case 3:16-cv-00521-SB           Document 308        Filed 07/17/20     Page 58 of 81




of the ‘mere puffery’ rule has distinguished cases of ‘definitive positive projections’ from

statements projecting ‘excellent results,’ a ‘blowout winner’ product, ‘significant sales gains,’

and ‘10% to 30% growth rate over the next several years.’” In re Cornerstone Propane Partners,

L.P., 355 F. Supp. 2d 1069, 1087 (N.D. Cal. 2005); see also Stearns v. Select Comfort Retail

Corp., No. 08-CV-02746 JF, 2009 WL 1635931, at *11 (N.D. Cal. June 5, 2009) (“‘The

distinguishing characteristics of puffery are vague, highly subjective claims as opposed to

specific, detailed factual assertions.’” (quoting Haskell v. Time, Inc., 857 F. Supp. 1392, 1399

(E.D. Cal. 1994))).

       Nevertheless, what makes the “mere puffery” analysis particularly challenging, and its

results inconsistent, is that “[i]t is true that ‘optimistic statements, when taken in context, might

constitute a basis for a claim under section 10(b) and rule 10b-5.’” In re Cisco Sys. Inc. Sec.

Litig., No. C 11-1568 SBA, 2013 WL 1402788, at *13 (N.D. Cal. Mar. 29, 2013) (quoting

Warshaw v. Xoma Corp., 74 F.3d 955, 959 (9th Cir. 1996)). Even vague, “feel good” statements

may be actionable if they “affirmatively create an impression of a state of affairs that differs in a

material way from the one that actually exists.” Brody v. Transitional Hosps. Corp., 280 F.3d

997, 1006 (9th Cir. 2002); see also In re Quality Sys., 865 F.3d at 1143-44 (holding that

statements such as “‘[t]here is nothing drying up and there is nothing slowing down[,]’” “‘[o]ur

pipeline continues to build to record levels[,]’” and “‘[o]ur pipeline is deep[,]’” “went beyond

‘feel good’ optimistic statements” because “[t]hey repeatedly reassured investors during the class

period that the number and type of prospective sales in the pipeline was unchanged, or even

growing, compared to previous quarters”); Warshaw, 74 F.3d at 959 (finding that reassuring

investors that “everything [was] going fine” when the company knew otherwise was materially

misleading); In re Apple Inc. Sec. Litig., 2020 WL 2857397, at *14-15 (holding that “[t]he XS



PAGE 58 – OPINION AND ORDER
       Case 3:16-cv-00521-SB         Document 308        Filed 07/17/20     Page 59 of 81




and XS Max got off to a really great start” was an actionable statement, and noting that

“[a]lthough investors understand that corporate optimism may be unreliable, a party cannot

affirmatively create a positive impression of an area it knows to be doing poorly” (citing In re

Quality Sys., 865 F.3d at 1143)).

       District courts in this circuit have found the following statements to be nonactionable

statements of corporate optimism:

       •   “‘[T]here is very, very strong demand for our commercial business[.]’” In re

           Sunpower Corp. Sec. Litig., No. 16-cv-04710-RS, 2018 WL 4904904, at *4 (N.D.

           Cal. Oct. 9, 2018).

       •    “‘[W]e’ve got a strong brand, we’ve got a great product experience for consumers

           and businesses[.]” Azar, 2018 WL 6182756, at *10.

       •    “We are very pleased with the learning from our pilot launch,” “so far we’re getting

           really great feedback,” and “we are very pleased with our progress to date[.]”

           Wozniak v. Align Tech., Inc., 850 F. Supp. 2d 1029, 1036 (N.D. Cal. 2012).

       •   “This is going to be a very big second half for us.” In re Leapfrog, 527 F. Supp. 2d at

           1050.

       •   “[S]trong demand metrics and good momentum[.]” City of Royal Oak Ret. Sys. v.

           Juniper Networks, Inc., 880 F. Supp. 2d 1045, 1064 (N.D. Cal. 2012).

       •   “We are actually extremely bullish for the US markets”; “Our growth profile is going

           to be pretty darn big compared to most companies that are out there”; “I’m very

           happy with our continued ability to scale and [unbelievably] incredibly strong sales.”

           In re Solarcity, 274 F. Supp. 3d at 995.




PAGE 59 – OPINION AND ORDER
       Case 3:16-cv-00521-SB           Document 308        Filed 07/17/20      Page 60 of 81




        •   “[C]onsumers love our service[.]” In re Netflix, Inc. Sec. Litig., No. C04-2978 FMS,

            2005 WL 1562858, at *7 (N.D. Cal. June 28, 2005).

See also Intuitive Surgical, 759 F.3d at 1060 (holding that statements “(i) that the opportunity for

system placement at hospitals ‘is still very, very large’; (ii) that there is potential for growth in

the dVP market; (iii) that the company is ‘reservedly optimistic’ about sales; and (iv) wishing it

had ‘a crystal ball,’ that Intuitive ‘will come out stronger’ and ‘in a pretty good position’ despite

the economic crisis” are “the antithesis of facts” and “represent the ‘feel good’ speak that

characterizes ‘non-actionable puffing’” (quoting In re Cutera Sec. Litig., 610 F.3d at 1111)).

        Consistent with these holdings, the Court finds that of the remaining Statements,

Statements 7, 14, and 16-17 contain statements that are sufficiently vague that they are not

actionable as securities fraud. See Statement 7 (referring to “strong” growth); Statement 14

(“good demand”); Statement 16 (“there are elements in there that are outperforming what we

originally thought”); and 17 (“When we say ‘expect,’ there [are] reasons as to why we expect.

We got a history and we know what we should get.”). See Intuitive Surgical, 759 F.3d at 1060

(holding that vague statements of optimism such as “solid” “confident” “committed” are non-

actionable puffery); In re Facebook, Inc. Sec. Litig., 405 F. Supp. 3d. 809, 835 (N.D. Cal. 2019)

(holding that statements expressing general satisfaction with a company’s financial condition

without specific detail are nonactionable puffery); In re Rackable Sys., Inc. Sec. Litig., No. 09-

0222 CW, 2010 WL 199703, at *6 (N.D. Cal. Jan. 13, 2010) (“pretty strong” and “solid” not

actionable); In re Splash Tech Holdings, Inc. Sec. Litig., 160 F. Supp. 2d 1059, 1076-77 (N.D.

Cal. 2001) (holding that statements about a company’s “strong demand” and “solid” position are

puffery).

///



PAGE 60 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 61 of 81




       Some of the Challenged Statements that are somewhat vague on their face take on a more

specific meaning when viewed in context with the question that prefaced the statement. See, e.g.,

Statement 28 (Q: “When we think about the comments you’ve made in the past, you’ve been

very clear, Mark, that you’ve got lots of levers to get to your long term guidance range . . . .

What do you need to have happen for you to update the guidance? What is the catalyst or the

milestone that we should be looking for?” A: “You know typically we have a pattern that we

will, when we under commit and over deliver. That’s pretty much what our motto is from that

standpoint.”). Although “we under commit and over deliver” is vague in a vacuum, it takes on a

more specific meaning when following a question about what catalyst or milestone would

require PCC to update its guidance. See Azar, 2018 WL 6182756, at *12 (holding that statements

are not puffery because “Defendants assured investors that ‘the fundamentals are all in place and

really strong’ in the context of responding to a specific question about the local advertising

program”); In re Signet Jewelers Ltd. Sec. Litig., No. 16 Civ. 6728 (CM), 2018 WL 6167889, at

*12 (S.D.N.Y Nov. 26, 2018) (holding that statements are not puffery when “in response to

direct questions about Signet’s credit portfolio”).

       Similarly, “we are a linear-thinking group of people” and “it’s not a hope and a prayer”

(Statement 19) are vague statements, but in the context of the question asking Donegan where

analysts should be focused over the next few quarters, and in the context of Donegan’s answer

also stating that the financial model “breaks itself down to the core components,” that he “didn’t

shirk when [PCC] didn’t get the acceleration from—because of the destocking[,]” and that PCC

can “pull the other levers,” the statement as a whole in response to the question provided

reassurances that were misleading if false.

///



PAGE 61 – OPINION AND ORDER
       Case 3:16-cv-00521-SB           Document 308        Filed 07/17/20      Page 62 of 81




       The Court finds that Statements 7, 14, and 16-17 are so vague that they are

nonactionable, and therefore the Court enters summary judgment for Defendants on those

statements. The remaining statements contain sufficiently specific factual information that is

capable of objective verification. See Or. Pub. Emps., 774 F.3d at 606 (“Statements by a

company that are capable of objective verification are not ‘puffery[.]’”).

IV.    FALSITY, MATERIALITY, AND SCIENTER

       Of the eighteen Challenged Statements that remain at issue (Statements 8-9, 11-12, 15,

18-19, 22-26, 28, 34, 36-37, 39, and 42), Lead Plaintiffs argue that there are no material issues of

disputed fact with respect to the falsity, materiality, or scienter relating to Statements 11, 15, 19,

22, 24, 26, 28, 34, and 39, and Defendants argue that Lead Plaintiffs have not established falsity,

materiality, or scienter with respect to any of the statements at issue.

       The Court finds that there remain disputed factual issues with respect to the FY16 Target,

pull-in sales, and destocking, and therefore a jury must determine falsity, materiality, and

scienter with respect to the remaining eighteen statements.

       A.      Legal Standards

       To establish falsity, a plaintiff “must demonstrate that a particular statement, when read

in light of all the information then available to the market, or a failure to disclose particular

information, conveyed a false or misleading impression.” In re REMEC Inc. Sec. Litig., 702 F.

Supp. 2d 1202, 1216 (S.D. Cal. 2010).

       “[M]ateriality depends on the significance the reasonable investor would place on the

withheld or misrepresented information.” Basic, 485 U.S. at 240. “For an omission to be material,

‘there must be a substantial likelihood that the disclosure of the omitted fact would have been

viewed by the reasonable investor as having significantly altered the ‘total mix’ of information



PAGE 62 – OPINION AND ORDER
        Case 3:16-cv-00521-SB         Document 308        Filed 07/17/20      Page 63 of 81




made available.’” In re Galena Biopharma, Inc. Sec. Litig., 117 F. Supp. 3d 1145, 1189 (D. Or.

2015) (quoting Petrie v. Elec. Game Card, Inc., 761 F.3d 959, 970 (9th Cir. 2014)).

        Plaintiffs can prove the scienter element with evidence that “defendants knew their

statements were false, or by showing that defendants were reckless as to the truth or falsity of

their statements.” Gebhart v. S.E.C., 595 F.3d 1034, 1041 (9th Cir. 2010) (citations omitted).

Courts “may analyze falsity and scienter together, even though they are separate elements,

because they generally depend upon the same set of facts.” In re REMEC, 702 F. Supp. 2d at

1216.

        “Materiality and scienter are both fact-specific issues which should ordinarily be left to

the trier of fact.” In re Apple Comput. Sec. Litig., 886 F.2d at 1113 (citing Basic, Inc. v.

Levinson, 485 U.S. 224 (1988) and Vucinich v. Paine, Webber, Jackson & Curtis, Inc., 739 F.2d

1434, 1436 (9th Cir. 1984) (per curiam)). “[O]nly if the adequacy of the disclosure or the

materiality of the statement is so obvious that reasonable minds could not differ are these issues

appropriately resolved as a matter of law.” Fecht v. Price Co., 70 F.3d 1078, 1081 (9th Cir.

1995) (“[W]hether a public statement is misleading, or whether adverse facts were adequately

disclosed is a mixed question to be decided by the trier of fact.”).

        B.     Challenged Statements

               1.      “On the Line”

        Lead Plaintiffs assert that the “on the line” statements were objectively false when made

because PCC was never on the “line” but instead was always below PCC’s own linear trajectory

to the FY16 Target. See, e.g., Hagel Dep. at 301:5-7 (responding that PCC fell below the “line”

for each quarter during the Class Period). According to Lead Plaintiffs, Defendants’ references to

a “line” referred to the specific trajectory required to achieve the FY16 Target. See Russo Decl.

Ex. 32 (email from Khetani to Hagel titled “FY16 progression” showing a “TOC approach to

PAGE 63 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20     Page 64 of 81




$16/sh in FY16” and assuming a “constant rate of [sequential growth] in EPS from Q413

onward”); Russo Decl. Ex. 35 (showing Donegan’s handwritten notes on the FY16 trajectory

suggesting that Donegan knew PCC was not meeting the quarterly targets). Defendants respond

that Donegan’s “line” statements merely referred to a general upward trajectory, or a steady

incline toward the FY16 Target, and none of Donegan’s statements about the “line” were false.

(Defs.’ Mot. Summ. J. at 37.)

       The Court finds that a reasonable juror could conclude that the statements referencing

PCC on “the line” or performing consistent with the “Framework” meant that PCC’s actual

performance was consistent with the “line” to the FY16 Target that Donegan referenced, and that

therefore the Statements were false. However, a reasonable juror could also conclude that

Donegan was simply using the “line” language to describe a general upward trajectory, and

therefore his statements were not false. Thus, whether Donegan’s statements were materially

false, and whether he knew they were false, is an issue that this Court may not resolve on

summary judgment.6 See Azar, 2018 WL 6182756, at *13 (“In this case, once Defendants chose

to tout Yelp’s local advertising model as ‘fairly proven,’ omitting any mention of the churn

issues that would likely significantly and negatively impact revenue ‘affirmatively create[d] an

impression of a state of affairs that differ[ed] in a material way from the one that actually



       6
          With respect to materiality, the Court agrees with Defendants that the “test for
materiality . . . is not whether the subject matter of the statements was important to investors[,]”
but “[r]ather, it is whether the alleged fraudulently misrepresented or concealed information
‘significantly altered to the total mix of information’ available to investors at the time the
statements was made.’” (Defs.’ Opp. at 9.) Lead Plaintiffs emphasize the inherently material
nature of the earnings guidance, but materiality is established when the omitted facts—not the
general subject matter of the statement—would tend to alter the total mix of information
available to investors. See Basic, 485 U.S. at 231-32 (“[T]o fulfill the materiality requirement
‘there must be a substantial likelihood that the disclosure of the omitted fact would have been
viewed by the reasonable investor as having significantly altered the total mix of information
available.’”) (quoting TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976)).
PAGE 64 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 65 of 81




exist[ed].” (quoting Brody, 280 F.3d at 1006)); In re Cooper Sec. Litig., 691 F. Supp. 2d 1105,

1116 (C.D. Cal. 2010) (finding that when the defendant stated that the corporation looked “pretty

strong[]” the court could not enter summary judgment on the falsity element of the statement

because “what [the declarant of the statement at issue] meant is an issue of fact”).

       Although not asserting a “truth on the market” defense, Defendants also argue that the

“on the line” statements could not have been misleading because all of PCC’s relevant financial

information was publicly available. (Defs.’ Mot. Summ. J. at 36.) For context, a “truth-on-the-

market” affirmative defense provides that “a defendant’s failure to disclose material information

may be excused where information was made credibly available to the market by other sources.”

In re Amgen Inc. Sec. Litig., 544 F. Supp. 2d 1009, 1025 (C.D. Cal. 2008). However, to avoid

liability, “any material information which insiders fail to disclose must be transmitted to the

public with a degree of intensity and credibility sufficient to effectively counter-balance any

misleading impression created by insiders’ one-sided representations.” In re Apple Comput. Sec.

Litig., 886 F.2d at 1116.

       Defendants have not established that PCC disclosed sufficient financial information to

allow investors to conclude where PCC was situated on its “line” in any given quarter. For

example, Defendants have not pointed to evidence that PCC disclosed its quarter-over-quarter

organic growth each quarter of the Class Period. Further, Khetani acknowledged at the time PCC

withdrew its guidance that PCC had failed to disclose the “sensitivities and assumptions”

underlying the guidance, and the market reaction to the withdrawal of guidance supports Lead

Plaintiffs’ theory that the market was not aware of the relevant metrics. In any event, the Court

cannot conclude on this record that PCC disclosed information sufficient to show its position vis-

à-vis the “line” with the same intensity and credibility to counteract the alleged falsity of



PAGE 65 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308       Filed 07/17/20     Page 66 of 81




Donegan’s statements that PCC remained on the “line” each quarter. See In re Amgen Sec. Litig.,

No. CV 07-2536 PSG (PLAx), 2014 WL 12585809, at *15 (C.D. Cal. Aug. 4, 2014) (holding

that the “mere fact that the FDA posted its briefing book on its website, or that the briefing book

was made public, is not enough to shield Defendants from liability”); cf. Nguyen v. Radient

Pharms. Corp., 946 F. Supp. 2d 1025, 1039 n.18 (C.D. Cal. 2013) (“To the extent that

Defendants’ discussion of prior statements and press releases is a truth-on-the-market affirmative

defense, that defense fails at the summary judgment stage because such an ‘intensely factual’

defense requires a showing that any corrective statements were made with intensity and

credibility as any false statements.”).

               2.      Omission of Internal Projections

       Lead Plaintiffs also allege that the Statements relating to the FY16 Target were materially

misleading because Donegan never disclosed that PCC’s “internal consensus” contradicted the

FY16 Target, nor that anticipated “dismal economic data” was not reflected in the FY16 Target.

Lead Plaintiffs present evidence that before announcing the FY16 Target, Defendants reached an

“internal consensus” that EPS could only reach $13.30 to $13.80 for FY16, but nevertheless

announced that it could achieve $15.50 to $16.50 EPS. (Pls.’ Mot. Summ. J. at 24.) Lead

Plaintiffs also present evidence that Defendants knew that the assumptions underlying the FY16

Target “‘would not be achievable’ given the ‘dismal economic data’” discussed in an email

between Khetani and Hagel before Defendants announced the FY16 Target. (Id.)

       Defendants respond that there was no such “internal consensus” and that Donegan,

Hagel, and Khetani collaborated and ultimately concluded that the FY16 Target of $15.50 to

$16.50 EPS was reasonable. (Defs.’ Opp. at 16-20.) Defendants point out that no senior

executives testified in support of the “internal consensus,” and the only support for such a

consensus is from Phillips, who was a junior analyst. (Defs.’ Opp. at 19.) Defendants also
PAGE 66 – OPINION AND ORDER
       Case 3:16-cv-00521-SB           Document 308       Filed 07/17/20     Page 67 of 81




contend that the email in question, when read in context, demonstrates that Khetani was

discussing dismal market rates but emphasized that PCC would outperform the market. See

Russo Decl. Ex. 20 at 1 (“So we may find that dismal market view is bailed out by a strong view

on PCC unique outperf issues. And that is just fine to me and makes the case for peer/market

outperf[.]”).

        There is a genuine dispute of material fact as to the existence of an “internal consensus”

that contradicted PCC’s earnings guidance, and if the “dismal economic data” known to PCC

was appropriately reflected in the guidance. Accordingly, the Court denies the parties’ motions

for summary judgment on the falsity, materiality, and scienter elements with respect to

statements about the FY16 Target.

                3.     Pull-In Sales

        Lead Plaintiffs’ theory of liability includes the allegation that PCC relied on the practice

of pulling in sales to meet its quarterly targets, and Defendants’ failure to disclose PCC’s

reliance on pull-ins rendered their statements materially false and misleading. Defendants argue

that they are entitled to summary judgment because: (1) Lead Plaintiffs cannot prove that PCC’s

pull-in practice was an unsustainable practice that temporarily inflated sales only to create a

“massive hole” in future demand, and (2) even if the Lead Plaintiffs “could prove that pull-ins

distorted PCC’s publicly reported financial results . . . [Lead] Plaintiffs could not prove

materiality.” (Defs.’ Mot. Summ. J. at 27.)

        The parties present conflicting evidence on the financial impact of PCC’s practice of

pulling in sales. Defendants submit evidence that the percentage ranged from -0.55% to 0.78%

net impact on reported sales companywide during the Class Period. (Defs.’ Mot. Summ. J. at 17.)

Lead Plaintiffs present evidence that pulling in sales impacted PCC’s largest plants on the order

of 16.67% to 27.65% of sales. (Pls.’ Opp. at 10.) Lead Plaintiffs also point to an email from a
PAGE 67 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 68 of 81




Vice President of Finance stating that pull-ins accounted for 20.5% of sales company-wide. (Pls.’

Opp. at 10.)

       In light of these disputed facts, a jury must determine which figure more accurately

reflects the impact of PCC’s pull-in practices, and whether Defendants’ statements were

materially false and misleading in light of PCC’s practice of pulling in sales. See Anderson, 477

U.S. at 255 (“[T]he weighing of the evidence, and the drawing of a legitimate inferences from

the facts are jury functions, not those of a judge[.]”). Accordingly, the Court denies Defendants’

motion for summary judgment on the ground that Lead Plaintiffs cannot prove their pull-in

theory. See Azar, 2018 WL 6182756, at *12 (“Given the importance of local advertising revenue

to Yelp’s financial health, Defendants’ omission was material because there was ‘a substantial

likelihood that the disclosure of the [churn issues] would have been viewed by the reasonable

investor as having significantly altered the ‘total mix’ of information made available.” (quoting

Basic, 485 U.S. at 231-32)); Shenwick v. Twitter, Inc., 282 F. Supp. 3d 1115, 1139 (N.D. Cal.

Oct. 16, 2017) (“In the absence of [daily average user] data, investors interpreted Defendants’

statements are reassurances that the Company had experienced and would continue to experience

positive growth and engagement trends.”).

               4.      Destocking

       Defendants also seek summary judgment with respect to the Challenged Statements about

destocking (Statements 12, 18-19, and 37 of those that remain at issue), because Lead Plaintiffs

cannot establish a genuine issue of material fact with respect to falsity or scienter of those

statements. (Defs.’ Mot. Summ. J. at 41.) Lead Plaintiffs disagree. (Pls.’ Opp. at 38.)

       Plaintiffs’ theory of falsity with respect to the destocking statements is that Donegan

repeatedly assured investors that Rolls-Royce’s destocking of inventory was only a temporary

setback, when in fact he was aware that PCC was experiencing a decline in demand from Rolls-
PAGE 68 – OPINION AND ORDER
       Case 3:16-cv-00521-SB         Document 308        Filed 07/17/20      Page 69 of 81




Royce. (Pls.’ Opp. at 38.) Based on the parties’ conflicting evidence about what information

Rolls-Royce shared with Donegan, there are disputed material facts as to whether Donegan’s

statements about the impact of destocking were materially false and misleading. Accordingly, the

Court denies Defendants’ motion for summary judgment on the elements of falsity, materiality,

and scienter with respect to the destocking statements. See In re REMEC, 702 F. Supp. 2d at

1216 (explaining that courts “may analyze falsity and scienter together, even though they are

separate elements, because they generally depend upon the same set of facts”); cf. S.E.C. v.

Platforms Wireless, 559 F. Supp. 2d 1091, 1102 (S.D. Cal. 2008) (“In light of the holding that a

genuine issue of material fact exists as to whether Martin’s statement was materially false, the

court need not address whether Martin possessed the requisite scienter.”).

V.     LOSS CAUSATION

       Defendants also seek summary judgment on the ground that Lead Plaintiffs cannot prove

loss causation or quantify damages. (Defs.’ Mot. Summ. J. at 46.) Lead Plaintiffs counter that

“[t]o prevail at summary judgment, Defendants must establish that, as a matter of undisputed

fact, the depreciation in the value of [PCC stock] could not have resulted from the alleged false

statement or omission of the defendant[,]” and “Defendants do not even attempt to prove that

stock declines on the corrective disclosure dates were unrelated to their misstatements.” (Pls.’

Opp. at 43) (citations and quotation marks omitted).

       A.      Legal Standards

               1.      Loss Causation

       Loss causation “refers to the causal relationship between a material misrepresentation and

the economic loss suffered by an investor.” Loos v. Immersion Corp., 762 F.3d 880, 887 (9th Cir.

2014) (citing Dura Pharm., 544 U.S. at 342). To establish loss causation, a plaintiff must show

“proximate” or “legal” cause. Nuveen Mun. High Income Opportunity Fund v. City of Alameda,

PAGE 69 – OPINION AND ORDER
       Case 3:16-cv-00521-SB           Document 308        Filed 07/17/20      Page 70 of 81




Cal., 730 F.3d 1111, 1118 (9th Cir. 2013); see also 15 U.S.C. § 78u–4(b)(4) (“In any private

action arising under this chapter, the plaintiff shall have the burden of proving that the act or

omission of the defendant alleged to violate this chapter caused the loss for which the plaintiff

seeks to recover damages.”). “Put another way, a plaintiff can satisfy loss causation by showing

that ‘the defendant misrepresented or omitted the very facts that were a substantial factor in

causing the plaintiff’s economic loss.’” Nuveen, 730 F.3d at 1120 (citing McCabe v. Ernst &

Young, LLP, 494 F.3d 418, 425 (3d Cir. 2007)).

        “Loss causation is established if the market learns of a defendant’s fraudulent act or

practice, the market reacts to the fraudulent act or practice, and a plaintiff suffers a loss as a

result of the market’s reaction.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 392 (9th Cir. 2010)

(citing Metzler Inv. GMBH v. Corinthian Colls., 540 F.3d 1049, 1063 (9th Cir. 2008)). In

addition, “[a] plaintiff may . . . prove loss causation by showing that the stock price fell upon the

revelation of an earnings miss, even if the market was unaware at the time that fraud had

concealed the miss.” Mineworkers’ Pension Scheme v. First Solar Inc., 881 F.3d 750, 754 (9th

Cir. 2018) (citing Berson v. Applied Signal Tech., 527 F.3d 982, 989-90 (9th Cir. 2008) and In re

Daou Sys. Inc., 411 F.3d 1006, 1026 (9th Cir. 2005)). “The ‘ultimate issue’ . . . ‘is whether the

defendant’s misstatement, as opposed to some other fact, foreseeably caused the plaintiff’s loss.”

First Solar, 881 F.3d at 754 (citing Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1210 (9th Cir.

2016)). However, “[a] plaintiff is not required to show that a misrepresentation was the sole

reason for the investment’s decline in value in order to establish loss causation.” In re Daou, 411

F.3d at 1025. “‘[A]s long as the misrepresentation is one substantial cause of the investment’s

decline in value, other contributing forces will not bar recovery[.]’” Id. (quoting Robbins v.

Koger Props., Inc., 116 F.3d 1441, 1447 n. 5 (11th Cir. 1997)).



PAGE 70 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 71 of 81




       Typically, at the summary judgment stage, “defendants must prove, as a matter of law,

that the depreciation value of [the stock] resulted from factors other than the alleged false and

misleading statements.” Provenz v. Miller, 102 F.3d 1478, 1492 (9th Cir. 1996); see also In re

REMEC, 702 F. Supp. 2d at 1266 (“[P]laintiff can survive the motion if the defendant is unable

‘to establish that, as a matter of undisputed fact, the depreciation in the value of the [stock] could

not have resulted from the alleged false statement or omission of the defendant.’”) (citation

omitted). However, here Defendants move to exclude the expert testimony of Chad Coffman,

Lead Plaintiffs’ loss causation expert (ECF No. 230), and argue that because Coffman’s expert

report and testimony is Lead Plaintiffs’ only evidence on loss causation, Defendants are entitled

to summary judgment on all claims because Lead Plaintiffs cannot establish loss causation if the

Court excludes Coffman’s report and testimony. (Defs.’ Mot. Summ. J. at 47-48.) Thus, the

Court must evaluate Defendants’ Daubert motion to determine if Lead Plaintiffs have adduced

sufficient admissible evidence to create a genuine issue of material fact on loss causation. See

Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311, 1315 (9th Cir. 1995) (“Because plaintiffs

bear the ultimate burden of proof on causation, Merrell had only to point to the absence of a

genuine issue of material fact; it wasn’t required to produce any evidence at all.”); see also

Nuveen, 730 F.3d at 1123 (affirming district court’s entry of summary judgment where the

plaintiff failed to establish “a triable issue on loss causation”); In re REMEC, 702 F. Supp. 2d at

1275 (“Without [the expert’s] report and testimony, Plaintiffs are left with only their allegations

and cannot withstand Defendants’ motion for summary judgment as to loss causation. Because

loss causation is an element Plaintiffs must prove to succeed on either of their two causes of

action, dismissal of both claims is appropriate.”).

///



PAGE 71 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308       Filed 07/17/20     Page 72 of 81




               2.      Daubert

       Federal Rule of Evidence 702 provides that expert testimony is admissible if “scientific,

technical, or other specialized knowledge will assist the trier of fact to understand the evidence

or to determine a fact in issue[.]” FED. R. EVID. 702(a). Expert testimony under Rule 702 must be

both relevant and reliable. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). The

Supreme Court has provided a list of factors that courts may consider: (1) whether the theory or

technique is generally accepted within a relevant scientific community, (2) whether the theory or

technique has been subjected to peer review and publication, (3) the known or potential rate of

error, and (4) whether the theory or technique can be tested. Daubert, 509 U.S. at 593-94.

       The Ninth Circuit recently articulated the reliability standards to determine the

admissibility of expert testimony. See City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036 (9th

Cir. 2014). As explained by the Ninth Circuit:

       The test of reliability is flexible. The court must assess the expert’s reasoning or
       methodology, using as appropriate criteria such as testability, publication in peer-
       reviewed literature, known or potential error rate, and general acceptance. But
       these factors are ‘meant to be helpful, not definitive, and the trial court has
       discretion to decide how to test an expert’s reliability as well as whether the
       testimony is reliable, based on the particular circumstances of the particular case.’
       The test ‘is not the correctness of the expert’s conclusions but the soundness of
       his methodology,’ and when an expert meets the threshold established by Rule
       702, the expert may testify and the fact finder decides how much weight to give
       that testimony. Challenges that go to the weight of the evidence are within the
       province of a fact finder, not a trial court judge. A district court should not make
       credibility determinations that are reserved for the jury.

Id. at 1044 (citations and quotation marks omitted).

       B.      Analysis

       In their motion to exclude Coffman’s expert testimony, Defendants argue that Coffman’s

opinions do not “fit” Lead Plaintiffs’ claims, and that his methodologies for determining loss

causation and damages are unreliable. The Court disagrees.


PAGE 72 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20     Page 73 of 81




       The Court agrees with Lead Plaintiffs that courts have consistently accepted the general

methodologies Coffman applies here—including the “event study,” statistical regression, and

“out of pocket” damages models—as reliable methods to determine loss causation and damages.

See, e.g., Baker v. Seaworld Ent’mt, Inc., 423 F. Supp. 3d 878, 901-09 (S.D. Cal. 2019) (denying

the defendant’s motion to exclude the testimony of Coffman in a securities fraud class action and

rejecting many of the same arguments Defendants raise here, the Court held that “Coffman’s

testimony regarding the alleged corrective disclosure will be helpful to a jury and exclusion of

his testimony on this basis is improper”; “Coffman’s analysis of the market’s reaction to the . . .

statements is not subject to exclusion under Daubert”; and “Defendants’ challenges to Coffman’s

[Constant Dollar Inflation] method do not support exclusion under Daubert”); In re Novatel

Wireless Sec. Litig., No. 08cv1689 AJB (RBB), 2013 WL 12144150, at *5 (“Event studies are

crucial to demonstrate loss causation, and indeed some courts describe them as ‘almost

obligatory.’” (citing In re Vivendi Universal, S.A. Sec. Lit., No. 02 Civ. 5571 (RJH)(HBP), 2009

WL 1066254, at *10 (S.D.N.Y. Apr. 21, 2009))).

       Although the Court agrees with Defendants that Coffman’s opinion does not fit squarely

with Lead Plaintiffs’ theories specific to pull-in sales and destocking standing alone, his opinion

is consistent with Lead Plaintiffs’ primary theory of liability that Defendants falsely assured

investors that PCC was hitting benchmarks along the way to reaching the FY16 Target while

omitting material information about PCC’s organic growth, reliance on pull-in sales, and the

impact of destocking.

       In addition, Coffman’s methodology of evaluating analyst reports to identify corrective

disclosures is consistent with Ninth Circuit guidance. See, e.g., First Solar, 881 F.3d at 754 (“A

plaintiff may . . . prove loss causation by showing that the stock price fell upon the revelation of



PAGE 73 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308       Filed 07/17/20     Page 74 of 81




an earnings miss, even if the market was unaware at the time that fraud had concealed the

miss.”); Baker, 423 F. Supp. 3d at 901-02 (“Contrary to Defendants’ assertion that Coffman

simply lists and summarizes these reports and articles, Coffman’s opinion of how the market

interpreted SeaWorld’s statements from the August 13, 2014 press release will assist the trier of

fact in determining loss causation.”); In re Novatel Wireless, 2013 WL 12144150, at *7 (“As the

financial results, press releases, conference calls from the Company’s officers, and analyst

reports clearly concern revenue and guidance shortfalls due to Novatel’s inability to meet the

demands of its customers and loss of market share; Plaintiffs have shown the requisite link

between those disclosures and earlier alleged misrepresentations to survive a Daubert motion.”).

       To the extent that Coffman’s method of identifying analyst skepticism could have been

more sophisticated, or to the extent he failed to account for all potentially confounding

information, those are issues that go to the weight of Coffman’s opinions, not admissibility. See

Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.” (citing Rock v. Arkansas, 483 U.S. 44, 61 (1987))); Alaska Rent-

A-Car, Inc. v. Avis Budget Grp., 738 F.3d 960, 969-70 (9th Cir. 2013) (“The district court is not

tasked with deciding whether the expert is right or wrong, just whether his testimony has

substance such that it would be helpful to a jury.”).

       Finally, although Defendants disagree with Coffman’s application of constant dollar

inflation (“CDI”) here, that disagreement does not undermine the reliability of Coffman’s

analysis but rather takes issue with the amount of damages, which the jury will evaluate at trial.

See Baker, 423 F. Supp. 3d at 908 (noting that “the jury is ultimately responsible for deciding

whether CDI, or another calculation, is a reasonable measurement of damages” and therefore



PAGE 74 – OPINION AND ORDER
       Case 3:16-cv-00521-SB         Document 308        Filed 07/17/20     Page 75 of 81




holding that “Coffman’s decision to use the CDI method in this case is sufficiently reliable for

purposes of Daubert”) (citation omitted); In re Novatel Wireless, 2013 WL 12144150, at *11

(“To the extent that Defendants suggest there is the possibility that Plaintiffs would recover

losses that are non-fraud related [pursuant to the expert’s out-of-pocket damages calculation],

Defendants have not shown the risk undermines the reliability of the analysis as a whole. This

argument tends to go towards the probative value of the testimony to be addressed at trial for the

jury to consider.”).

       Coffman’s methodologies and opinions are consistent with proof of loss causation and

damages requirements set by the Supreme Court and the Ninth Circuit, and the Court finds that

Coffman’s testimony will be helpful to the jury. The Court therefore denies Defendants’ motion

to exclude Coffman’s testimony. Accordingly, there remains a genuine dispute of material fact

regarding whether Defendants’ alleged misrepresentations were the proximate cause of the

decline in PCC’s stock price and, if so, the amount of damages the class members suffered. See

Nguyen, 946 F. Supp. 2d at 1040 (“A[t] the summary judgment stage, a defendant would need to

show that depreciation of a stock was the result of factors other than alleged false and misleading

statements to prevail.” (citing Provenz, 102 F.3d at 1492)). As a result, the Court denies

Defendants’ motion for summary judgment on the issues of loss causation and damages.

VI.    HAGEL’S LIABILITY

       Both Lead Plaintiffs and Defendants move for summary judgment on Hagel’s Rule 10b-

5(b) and Section 20(a) liability. Lead Plaintiffs argue that “Hagel has admitted that she had

ultimate authority or control over Defendants’ statements concerning the FY16 Target[,]” and

therefore Hagel was a “maker” of the statements on which Lead Plaintiffs move for partial

summary judgment. (Pls.’ Mot Summ. J. at 34.) Defendants respond that because “[e]ach of the

FY16 Statements was an unscripted, oral statement by Donegan[,]” and Lead Plaintiffs have not
PAGE 75 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308       Filed 07/17/20     Page 76 of 81




established that “Hagel somehow used Donegan as a mouthpiece to deliver her own messages to

the market[,]” Hagel is not a “maker” under Rule 10b-5(b). (Defs.’ Opp. at 32-33.)

       Important to the Court’s analysis of Hagel’s liability, all of the eighteen statements that

remain at issue (Statements 8-9, 11-12, 15, 18-19, 22-26, 28, 34, 36-37, 39, and 42), are

Donegan’s oral statements on quarterly earnings calls or at investor conferences.

       A.      Maker Liability

       Lead Plaintiffs argue that Hagel had ultimate authority over Donegan’s oral statements,

pointing to Hagel’s testimony that her job was to ensure that Donegan did not misstate “whether

[Defendants] were on track to hit the fiscal ‘16 target or not,” and that she “absolutely” had the

authority to correct Donegan’s statements. (Pls.’ Mot. Summ. J. at 34.) At her deposition, Hagel

described the process to prepare for the quarterly earnings calls:

               Each quarter, as part of our process to getting our slide deck
               prepared and our press release, we would revisit whether or not we
               still believed that we were on track to hit the target. And then we
               would put into the slide deck the things that were driving our
               performance which were a lot of the main reasons why we
               concluded we were still on track during the time period that we
               did. And then Mark would communicate that during the investor
               call, that we were on track.

(Pls.’ Reply at 34.) According to Lead Plaintiffs, Donegan’s statements were “far from being off-

cuff-statements[,]” and were instead the “memorializ[ation] of a carefully crafted (and false)

narrative that was collectively developed by Donegan, Khetani and Hagel.” (Pls.’ Reply at 34.)

       The “maker of a statement is the person or entity with ultimate authority over the

statement, including its content and whether and how to communicate it.” Janus Cap. Grp., Inc.

v. First Derivative Traders, 564 U.S. 135, 142 (2011). Although Hagel helped prepare Donegan

for earnings calls, the Supreme Court in Janus rejected the argument that a Rule 10b-5(b)

“maker” is someone significantly involved in preparing a statement. See Janus, 564 U.S. at 148


PAGE 76 – OPINION AND ORDER
       Case 3:16-cv-00521-SB         Document 308        Filed 07/17/20     Page 77 of 81




(“Although JCM, like a speechwriter, may have assisted Janus Investment Fund with crafting

what Janus Investment Fund said in the prospectuses, JCM itself did not ‘make’ those

statements[.]”). Even if Hagel assisted in developing the message that Donegan shared during

earnings calls, the content of Donegan’s statement was entirely within his control. See Janus,

564 U.S. at 143 (“Even when a speechwriter drafts a speech, the content is entirely within the

control of the person who delivers it. And it is the speaker who takes credit—or blame—for what

is ultimately said.”); see also M & M Hart Living Tr. v. Global Eagle Entm’t, Inc., No. CV 17-

1479 PA (MRWx), 2017 WL 5635424, at *12 (C.D. Cal. Aug. 20, 2017) (“[O]ral statements in

earnings calls are not ‘group-published,’ and therefore can be attributed to the speaker only.”); In

re CytRx Corp. Sec. Litig., No. CV 14-1956-GHK (PJWx), 2015 WL 5031232, at *6 (C.D. Cal.

July 13, 2015) (“Courts since Janus have applied [Janus] to disallow Rule 10b-5(b) claims

against defendants who merely requested, influenced, helped create, or supplied information for

the relevant false or misleading statements.”); In re Impac Mortg. Holdings, Inc. Sec. Litig., 554

F. Supp. 2d 1083, 1092 (C.D. Cal. May 19, 2008) (“In seeking to attribute Mr. Tomkinson’s oral

statements regarding solid loan acquisition to the other individual Defendants, Plaintiffs ignore

the well-established rule that even under the ‘group published doctrine,’ oral statements cannot

be attributed to a group.”).

       Accordingly, the Court grants Defendants’ motion for summary judgment, and denies

Lead Plaintiffs’ motion for partial summary judgment, on the issue of whether Hagel is a

“maker” subject to liability under Section 10(b) or Rule 10b-5(b).

///

///

///



PAGE 77 – OPINION AND ORDER
        Case 3:16-cv-00521-SB            Document 308         Filed 07/17/20       Page 78 of 81




        B.      Control Person Liability

        Lead Plaintiffs also argue that they are entitled to summary judgment as to Hagel’s

control person liability.7 (Pls.’ Mot. Summ. J. at 35.) Lead Plaintiffs argue that Hagel’s

interrogatory responses establish her “knowledge of and involvement in PCC’s day-to-day

operations[,]” and identify “regular reports generated by or distributed to . . . Hagel.” (Pls.’ Mot.

Summ. J. at 35) (citing Russo Decl. Ex. 15 at 10-12, Ex. 71 at 8-9.)

        Defendants also move for summary judgment on Lead Plaintiffs’ Section 20(a) claim

against Hagel, arguing that Hagel is not a control person under Section 20(a) because

“statements attributable to a specific individual are presumed to be actions of that individual

only.” (Defs.’ Mot. Summ. J. at 49.) Lead Plaintiffs counter that “control over the individual who

uttered the statement (as opposed to PCC itself) is not required under Section 20(a).” (Pls.’ Opp.

at 48.) Lead Plaintiffs argue that “[a]ll that is required is proof of a primary violation and that

defendant exercised actual power or control over the primary violator.” (Pls.’ Opp. at 49)

(citation and quotation marks omitted).

        Section 20(a) of the Exchange Act provides that “[e]very person who, directly or

indirectly, controls any person liable under . . . this chapter . . . shall also be liable . . . to the

same extent as such controlled person.” 15 U.S.C. § 78t(a). “In order to prove a prima facie case

under § 20(a), plaintiff must prove: (1) a primary violation of federal securities laws . . . ; and (2)

that the defendant exercised actual power or control over the primary violator[.]” Howard v.

Everex Sys., 228 F.3d 1057, 1065 (9th Cir. 2000) (citing Hollinger v. Titan Capital Corp., 914

F.2d 1564, 1575 (9th Cir. 1990)).




        7
          Defendants do not oppose Lead Plaintiffs’ argument that Donegan is a “control person”
relative to PCC.
PAGE 78 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20     Page 79 of 81




       Although the record supports a conclusion that Hagel, as CFO, exercised control over

certain aspects of PCC’s operations, here the only statements that remain at issue are Donegan’s

oral statements. See Howard, 228 F.3d at 1067 (affirming district court’s grant of summary

judgment on Section 20(a) claim where “Plaintiff [] points to [the defendant’s] general level of

control but provides no specific indication that [the defendant] supervised or had any

responsibility for preparation of the [challenged] financial statements”).

       Although Hagel assisted Donegan in preparing for the earnings calls, the evidence does

not support a conclusion that she had any meaningful control over what words came out of

Donegan’s mouth during those calls.8 Accordingly, the Court denies Lead Plaintiffs’ motion for

partial summary judgment, and grants Defendants’ motion for summary judgment, with respect

to Hagel’s Section 20(a) liability.

VII.   DEFENDANTS’ STOCK SALES

       Defendants seek summary judgment on the issue of whether their stock sales during the

Class Period support an inference of scienter. (Defs.’ Mot. Summ. J. at 44-46.) Lead Plaintiffs

argue that a reasonable jury could find that Defendants’ stock sales support Lead Plaintiffs’

theory of scienter here. (Pls.’ Opp. at 41-42.)

       “[T]hree factors that must be considered to determine whether stock sales raise a strong

inference of [scienter]: ‘(1) the amount and percentage of shares sold by insiders; (2) the timing

of the sales; and (3) whether the sales were consistent with the insider’s prior trading history.’”

Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1005 (9th Cir. 2009) (citation omitted).



       8
        The Court’s conclusion would be different if the statements in PCC’s press releases
remained at issue. See Hagel Decl. ¶ 23 (explaining that Hagel conducted a final review of
PCC’s quarterly press releases); Hagel Dep. 322:12-323:4 (explaining that after various PCC
employees collaborated on quarterly press releases, Hagel was the one to “sign[] off on it”).

PAGE 79 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308        Filed 07/17/20      Page 80 of 81




“[T]he court must compare pre-class period activity to activity during the class period in order to

decide if, in fact, trading in the latter period is suspicious.” Okla. Firefighters Pension & Ret.

Sys. v. IXIA, 50 F. Supp. 3d 1328, 1367 (C.D. Cal. 2014); see also Zucco Partners, 552 F.3d at

1005 (same).

       Donegan sold 90,000 shares at the allegedly inflated price during the Class Period, out of

a total of 750,000 he owned at the time (i.e., approximately 12%).9 (Defs.’ Mot. Summ. J. at 45.)

Standing alone, the percentage of shares Donegan sold is not suspicious. See Rodriguez, 325 F.

Supp. 3d at 1057 (“‘The Ninth Circuit has held that typically ‘larger sales amounts’ than 37% of

a defendant’s holdings are necessary to support scienter.’” (quoting Wozniak v. Align Techs.,

Inc., No. 09-3671 MMC, 2011 WL 2269418, at *14 (N.D. Cal. June 8, 2011))); cf. In re Galena

Biopharma, 117 F. Supp. 3d at 1167 (finding that the defendant’s stock sales of 87% of his

shares during the class period supported an inference of scienter). Furthermore, Defendants

contend (and Lead Plaintiffs do not appear to refute) that Donegan “sold less stock during the 20

months of the Class Period than [he] did during the 20 months preceding it.” (Defs.’ Mot. at 45.)

       In light of this evidence, Donegan’s trading history does not support an inference of

scienter, and will therefore be excluded at trial.10 See In re Apple Comput. Sec. Litig., 886 F.2d at

1117 (“[T]he pattern of stock trading by Apple’s insiders is insufficient to raise an issue for the

jury. The defendants collectively sold a slightly greater number of shares during an equal period

of time just before the class period than they did during the class period.”); In re Apple Inc. Sec.



       9
        In light of the entry of summary judgment on Lead Plaintiffs’ claims against Hagel, the
Court does not address Hagel’s stock sales.
       10
         Nevertheless, there remains a genuine dispute of material fact regarding whether
Donegan acted with scienter in connection with the eighteen allegedly materially false and
misleading statements.

PAGE 80 – OPINION AND ORDER
       Case 3:16-cv-00521-SB          Document 308       Filed 07/17/20     Page 81 of 81




Litig., 2020 WL 2857397, at *21-22 (finding that where defendants “sold more shares during the

Control Period than during the Class Period” the evidence of stock sales did not evidence

scienter); cf. Provenz, 102 F.3d at 1491 (finding that the trading history of the defendants

supported an inference of scienter where defendants sold approximately six times more stock in

the twelve month class period than they had during the preceding twelve months).

                                         CONCLUSION

       For the reasons set forth above, the Court DENIES Lead Plaintiffs’ Motion for Partial

Summary Judgment (ECF Nos. 224 and 225), GRANTS IN PART and DENIES IN PART

Defendants’ Motion for Summary Judgment (ECF Nos. 233 and 234), GRANTS Defendants’

Requests for Judicial Notice (ECF Nos. 242 and 290), and DENIES Defendants’ Motion to

Exclude Expert Testimony of Chad Coffman (ECF No. 230).

       IT IS SO ORDERED.

       DATED this 3rd day of July, 2020.


                                                      STACIE F. BECKERMAN
                                                      United States Magistrate Judge




PAGE 81 – OPINION AND ORDER
